        Case 1:19-bk-13207-MT                       Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                           Desc
                                                    Main Document    Page 1 of 85

 Fill in this information to identify your case:
 United States Bankruptcy Court for the:
 CENTRAL DIST. OF CALIFORNIA

 Case number (if known):                                      Chapter you are filing under:
                                                                        Chapter 7
                                                                        Chapter 11
                                                                        Chapter 12
                                                                                                                           Check if this is an
                                                                        Chapter 13
                                                                                                                           amended filing



Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                            12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case
together--called a joint case--and in joint cases, these forms use you to ask for information from both debtors. For example, if
a form asks, "Do you own a car," the answer would be yes if either debtor owns a car. When information is needed about the
spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish between them. In joint cases, one of the spouses
must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.



 Part 1:       Identify Yourself
                                       About Debtor 1:                                        About Debtor 2 (Spouse Only in a Joint Case):
1.   Your full name
     Write the name that is on your
                                       Gal
     government-issued picture
                                       First Name                                             First Name
     identification (for example,
     your driver's license or
     passport).                        Middle Name                                            Middle Name

                                       Shavit
     Bring your picture                Last Name                                              Last Name
     identification to your meeting
     with the trustee.                 Suffix (Sr., Jr., II, III)                             Suffix (Sr., Jr., II, III)


2.   All other names you
     have used in the last 8           First Name                                             First Name
     years
                                       Middle Name                                            Middle Name
     Include your married or
     maiden names.
                                       Last Name                                              Last Name


3.   Only the last 4 digits of
     your Social Security              xxx – xx –                   5        4       7    4   xxx – xx –
     number or federal                 OR                                                     OR
     Individual Taxpayer
     Identification number             9xx – xx –                                             9xx – xx –
     (ITIN)




Official Form 101                            Voluntary Petition for Individuals Filing for Bankruptcy                                               page 1
        Case 1:19-bk-13207-MT                 Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                              Desc
                                              Main Document    Page 2 of 85


Debtor 1     Gal Shavit                                                                    Case number (if known)

                                  About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names                   I have not used any business names or EINs.                 I have not used any business names or EINs.
     and Employer
     Identification Numbers
     (EIN) you have used in       Business name                                                Business name
     the last 8 years
                                  Business name                                                Business name
     Include trade names and
     doing business as names
                                  Business name                                                Business name

                                               –                                                           –
                                  EIN                                                          EIN

                                               –                                                           –
                                  EIN                                                          EIN
5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                  23818 Oxnard Street
                                  Number       Street                                          Number      Street




                                  Woodland Hills                  CA       91367
                                  City                            State    ZIP Code            City                           State    ZIP Code

                                  Los Angeles
                                  County                                                       County

                                  If your mailing address is different from                    If Debtor 2's mailing address is different
                                  the one above, fill it in here. Note that the                from yours, fill it in here. Note that the court
                                  court will send any notices to you at this                   will send any notices to you at this mailing
                                  mailing address.                                             address.



                                  Number       Street                                          Number      Street


                                  P.O. Box                                                     P.O. Box


                                  City                            State    ZIP Code            City                           State    ZIP Code


6.   Why you are choosing         Check one:                                                   Check one:
     this district to file for
     bankruptcy                           Over the last 180 days before filing this                   Over the last 180 days before filing this
                                          petition, I have lived in this district longer              petition, I have lived in this district longer
                                          than in any other district.                                 than in any other district.

                                          I have another reason. Explain.                             I have another reason. Explain.
                                          (See 28 U.S.C. § 1408.)                                     (See 28 U.S.C. § 1408.)


 Part 2:       Tell the Court About Your Bankruptcy Case

7.   The chapter of the          Check one: (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
     Bankruptcy Code you         for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     are choosing to file
     under                               Chapter 7

                                         Chapter 11

                                         Chapter 12

                                         Chapter 13



Official Form 101                        Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 2
        Case 1:19-bk-13207-MT               Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                     Desc
                                            Main Document    Page 3 of 85


Debtor 1     Gal Shavit                                                            Case number (if known)

8.   How you will pay the fee        I will pay the entire fee when I file my petition. Please check with the clerk's office in your local
                                     court for more details about how you may pay. Typically, if you are paying the fee yourself, you may
                                     pay with cash, cashier's check, or money order. If your attorney is submitting your payment on your
                                     behalf, your attorney may pay with a credit card or check with a pre-printed address.

                                     I need to pay the fee in installments. If you choose this option, sign and attach the Application for
                                     Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                     I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                     By law, a judge may, but is not required to, waive your fee, and may do so only if your income is less
                                     than 150% of the official poverty line that applies to your family size and you are unable to pay the
                                     fee in installments). If you choose this option, you must fill out the Application to Have the Chapter 7
                                     Filing Fee Waived (Official Form 103B) and file it with your petition.


9.   Have you filed for              No
     bankruptcy within the
     last 8 years?                   Yes.

                                District                                               When                    Case number
                                                                                              MM / DD / YYYY
                                District                                               When                    Case number
                                                                                              MM / DD / YYYY

                                District                                               When                    Case number
                                                                                              MM / DD / YYYY

10. Are any bankruptcy               No
    cases pending or being
    filed by a spouse who is         Yes.
    not filing this case with
                                Debtor                                                             Relationship to you
    you, or by a business
    partner, or by an           District                                               When                    Case number,
    affiliate?                                                                                MM / DD / YYYY   if known


                                Debtor                                                             Relationship to you

                                District                                               When                    Case number,
                                                                                              MM / DD / YYYY   if known

11. Do you rent your                 No.    Go to line 12.
    residence?                       Yes. Has your landlord obtained an eviction judgment against you?

                                                 No. Go to line 12.
                                                 Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A)
                                                 and file it as part of this bankruptcy petition.




Official Form 101                     Voluntary Petition for Individuals Filing for Bankruptcy                                          page 3
        Case 1:19-bk-13207-MT                   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                      Desc
                                                Main Document    Page 4 of 85


Debtor 1     Gal Shavit                                                                Case number (if known)


 Part 3:      Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor             No. Go to Part 4.
    of any full- or part-time             Yes. Name and location of business
    business?

    A sole proprietorship is a
                                                Name of business, if any
    business you operate as an
    individual, and is not a
    separate legal entity such as               Number     Street
    a corporation, partnership, or
    LLC.

    If you have more than one                   City                                                    State          ZIP Code
    sole proprietorship, use a
    separate sheet and attach it                Check the appropriate box to describe your business:
    to this petition.
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under             If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
    Chapter 11 of the                can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
    Bankruptcy Code and              most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return
    are you a small business         or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
    debtor?
                                          No.   I am not filing under Chapter 11.

                                          No.   I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
    For a definition of small
                                                the Bankruptcy Code.
    business debtor, see
    11 U.S.C. § 101(51D).                 Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                               Bankruptcy Code.


 Part 4:      Report If You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any                No
    property that poses or is             Yes. What is the hazard?
    alleged to pose a threat of
    imminent and identifiable
    hazard to public health or
    safety? Or do you own
    any property that needs                     If immediate attention is needed, why is it needed?
    immediate attention?

    For example, do you own
    perishable goods, or
    livestock that must be fed, or              Where is the property?
    a building that needs urgent                                           Number   Street
    repairs?



                                                                           City                                     State         ZIP Code




Official Form 101                          Voluntary Petition for Individuals Filing for Bankruptcy                                          page 4
        Case 1:19-bk-13207-MT                    Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                      Desc
                                                 Main Document    Page 5 of 85


Debtor 1     Gal Shavit                                                                  Case number (if known)


 Part 5:       Explain Your Efforts to Receive a Briefing About Credit Counseling
15. Tell the court          About Debtor 1:                                              About Debtor 2 (Spouse Only in a Joint Case):
    whether you             You must check one:                                          You must check one:
    have received a           I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about            counseling agency within the 180 days before I               counseling agency within the 180 days before I
    credit                    filed this bankruptcy petition, and I received a             filed this bankruptcy petition, and I received a
    counseling.               certificate of completion.                                   certificate of completion.
                               Attach a copy of the certificate and the payment             Attach a copy of the certificate and the payment
    The law requires           plan, if any, that you developed with the agency.            plan, if any, that you developed with the agency.
    that you receive a
                               I received a briefing from an approved credit                I received a briefing from an approved credit
    briefing about credit
                               counseling agency within the 180 days before I               counseling agency within the 180 days before I
    counseling before
                               filed this bankruptcy petition, but I do not have            filed this bankruptcy petition, but I do not have
    you file for
                               a certificate of completion.                                 a certificate of completion.
    bankruptcy. You
    must truthfully            Within 14 days after you file this bankruptcy petition,      Within 14 days after you file this bankruptcy petition,
    check one of the           you MUST file a copy of the certificate and payment          you MUST file a copy of the certificate and payment
    following choices.         plan, if any.                                                plan, if any.
    If you cannot do so,       I certify that I asked for credit counseling                 I certify that I asked for credit counseling
    you are not eligible       services from an approved agency, but was                    services from an approved agency, but was
    to file.                   unable to obtain those services during the 7                 unable to obtain those services during the 7
                               days after I made my request, and exigent                    days after I made my request, and exigent
    If you file anyway,        circumstances merit a 30-day temporary                       circumstances merit a 30-day temporary
    the court can              waiver of the requirement.                                   waiver of the requirement.
    dismiss your case,
    you will lose              To ask for a 30-day temporary waiver of the                  To ask for a 30-day temporary waiver of the
    whatever filing fee        requirement, attach a separate sheet explaining what         requirement, attach a separate sheet explaining what
    you paid, and your         efforts you made to obtain the briefing, why you             efforts you made to obtain the briefing, why you
    creditors can begin        were unable to obtain it before you filed for                were unable to obtain it before you filed for
    collection activities      bankruptcy, and what exigent circumstances                   bankruptcy, and what exigent circumstances
    again.                     required you to file this case.                              required you to file this case.

                               Your case may be dismissed if the court is                   Your case may be dismissed if the court is
                               dissatisfied with your reasons for not receiving a           dissatisfied with your reasons for not receiving a
                               briefing before you filed for bankruptcy.                    briefing before you filed for bankruptcy.

                               If the court is satisfied with your reasons, you must        If the court is satisfied with your reasons, you must
                               still receive a briefing within 30 days after you file.      still receive a briefing within 30 days after you file.
                               You must file a certificate from the approved agency,        You must file a certificate from the approved agency,
                               along with a copy of the payment plan you                    along with a copy of the payment plan you
                               developed, if any. If you do not do so, your case            developed, if any. If you do not do so, your case
                               may be dismissed.                                            may be dismissed.

                               Any extension of the 30-day deadline is granted only         Any extension of the 30-day deadline is granted only
                               for cause and is limited to a maximum of 15 days.            for cause and is limited to a maximum of 15 days.

                               I am not required to receive a briefing about                I am not required to receive a briefing about
                               credit counseling because of:                                credit counseling because of:
                                   Incapacity.    I have a mental illness or a mental           Incapacity.    I have a mental illness or a mental
                                                  deficiency that makes me                                     deficiency that makes me
                                                  incapable of realizing or making                             incapable of realizing or making
                                                  rational decisions about finances.                           rational decisions about finances.
                                   Disability.    My physical disability causes me              Disability.    My physical disability causes me
                                                  to be unable to participate in a                             to be unable to participate in a
                                                  briefing in person, by phone, or                             briefing in person, by phone, or
                                                  through the internet, even after I                           through the internet, even after I
                                                  reasonably tried to do so.                                   reasonably tried to do so.
                                   Active duty. I am currently on active military               Active duty. I am currently on active military
                                                duty in a military combat zone.                              duty in a military combat zone.
                               If you believe you are not required to receive a             If you believe you are not required to receive a
                               briefing about credit counseling, you must file a            briefing about credit counseling, you must file a
                               motion for waiver of credit counseling with the court.       motion for waiver of credit counseling with the court.


Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                          page 5
        Case 1:19-bk-13207-MT                   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                    Desc
                                                Main Document    Page 6 of 85


Debtor 1     Gal Shavit                                                                Case number (if known)


 Part 6:      Answer These Questions for Reporting Purposes
16. What kind of debts do you      16a.    Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
    have?                                  as "incurred by an individual primarily for a personal, family, or household purpose."
                                                 No. Go to line 16b.
                                                 Yes. Go to line 17.

                                   16b.    Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                           money for a business or investment or through the operation of the business or investment.
                                                No. Go to line 16c.
                                                Yes. Go to line 17.

                                   16c.    State the type of debts you owe that are not consumer or business debts.


17. Are you filing under
    Chapter 7?                            No.   I am not filing under Chapter 7. Go to line 18.

    Do you estimate that after            Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
    any exempt property is                     administrative expenses are paid that funds will be available to distribute to unsecured creditors?
    excluded and
    administrative expenses                          No
    are paid that funds will be
                                                     Yes
    available for distribution
    to unsecured creditors?

18. How many creditors do                 1-49                             1,000-5,000                        25,001-50,000
    you estimate that you                 50-99                            5,001-10,000                       50,001-100,000
    owe?                                  100-199                          10,001-25,000                      More than 100,000
                                          200-999

19. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your assets to               $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be worth?                             $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million          More than $50 billion

20. How much do you                       $0-$50,000                       $1,000,001-$10 million             $500,000,001-$1 billion
    estimate your liabilities to          $50,001-$100,000                 $10,000,001-$50 million            $1,000,000,001-$10 billion
    be?                                   $100,001-$500,000                $50,000,001-$100 million           $10,000,000,001-$50 billion
                                          $500,001-$1 million              $100,000,001-$500 million          More than $50 billion




Official Form 101                         Voluntary Petition for Individuals Filing for Bankruptcy                                        page 6
Case 1:19-bk-13207-MT   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43   Desc
                        Main Document    Page 7 of 85
Case 1:19-bk-13207-MT   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43   Desc
                        Main Document    Page 8 of 85
Case 1:19-bk-13207-MT   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43   Desc
                        Main Document    Page 9 of 85
         Case 1:19-bk-13207-MT                                  Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                                                     Desc
                                                                Main Document    Page 10 of 85

 Fill in this information to identify your case:
 Debtor 1                Gal                                                         Shavit
                         First Name                    Middle Name                   Last Name

 Debtor 2
 (Spouse, if filing) First Name                        Middle Name                   Last Name


 United States Bankruptcy Court for the: CENTRAL DIST. OF CALIFORNIA

 Case number
                                                                                                                                                          Check if this is an
 (if known)
                                                                                                                                                          amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                    12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                                      Your assets
                                                                                                                                                                      Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)
                                                                                                                                                                            $721,528.00
     1a. Copy line 55, Total real estate, from Schedule A/B.....................................................................................................................


                                                                                                                                                                         $27,565.92
     1b. Copy line 62, Total personal property, from Schedule A/B......................................................................................................................................................


                                                                                                                                                                            $749,093.92
     1c. Copy line 63, Total of all property on Schedule A/B................................................................................................................................................................


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                        Your liabilities
                                                                                                                                                                        Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
                                                                                                                                          $640,192.14
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.........................

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                        $42,493.00
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................................................................


                                                                                                                                    +               $428,441.20
     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F........................................................



                                                                                                                                   Your total liabilities                      $1,111,126.34




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
                                                                                                                                                                         $5,000.00
     Copy your combined monthly income from line 12 of Schedule I....................................................................................................................................................

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J.........................................................................................................                $11,207.45




Official Form 106Sum                        Summary of Your Assets and Liabilities and Certain Statistical Information                                                                        page 1
           Case 1:19-bk-13207-MT                   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                     Desc
                                                   Main Document    Page 11 of 85


Debtor 1       Gal Shavit                                                                   Case number (if known)


 Part 4:         Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

            No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
            Yes

7.   What kind of debt do you have?

            Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
            family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.
            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
            this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                     $11,135.99


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)                                                                 $0.00


     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                                   $42,493.00


     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                               $0.00


     9d. Student loans. (Copy line 6f.)                                                                                $0.00


     9e. Obligations arising out of a separation agreement or divorce that you did not report as                       $0.00
         priority claims. (Copy line 6g.)

     9f.    Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +                 $0.00


     9g. Total.     Add lines 9a through 9f.                                                                     $42,493.00




Official Form 106Sum                Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
          Case 1:19-bk-13207-MT                         Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                                Desc
                                                        Main Document    Page 12 of 85

 Fill in this information to identify your case and this filing:
 Debtor 1               Gal                                               Shavit
                        First Name               Middle Name              Last Name

 Debtor 2
 (Spouse, if filing) First Name                  Middle Name              Last Name


 United States Bankruptcy Court for the: CENTRAL DIST. OF CALIFORNIA

 Case number
                                                                                                                                    Check if this is an
 (if known)
                                                                                                                                    amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
            No. Go to Part 2.
            Yes. Where is the property?

1.1.                                                     What is the property?                               Do not deduct secured claims or exemptions. Put the
23818 Oxnard Street, Woodland Hills,                     Check all that apply.                               amount of any secured claims on Schedule D:
California 91367                                              Single-family home                             Creditors Who Have Claims Secured by Property.
                                                              Duplex or multi-unit building                  Current value of the            Current value of the
Residence                                                     Condominium or cooperative                     entire property?                portion you own?
                                                              Manufactured or mobile home                                $721,528.00                  $721,528.00
                                                              Land
Los Angeles
County                                                        Investment property                            Describe the nature of your ownership
                                                              Timeshare                                      interest (such as fee simple, tenancy by the
                                                              Other                                          entireties, or a life estate), if known.

                                                                                                             Fee Title
                                                         Who has an interest in the property?
                                                         Check one.
                                                              Debtor 1 only                                       Check if this is community property
                                                              Debtor 2 only                                       (see instructions)
                                                              Debtor 1 and Debtor 2 only
                                                              At least one of the debtors and another

                                                         Other information you wish to add about this item, such as local
                                                         property identification number:

Real property (including community property of nonfiling spouse Ortal Cohen): Residence, 23818 Oxnard Street, Woodland
Hills, California 91367, 3 bedrooms, 3 bathrooms, 1,780 square feet of living space on 7,522 square feet of land square feet
of land, single family residence, 100.0% fee title interest in Debtor Shavit's name alone, acquired in 09/2018 for $700,000.00,
worth an estimated $721,528.00 per a zillow.com search done on 12/27/2019, subject to hypothetical costs of sale of 08.0%
or $57,722.24, a first position deed of trust in favor of AmeriHome Mortgage Co. in Debtor Shavit's name alone with a payoff
balance of $619,927.25 requiring monthly principal, interest, and imounds of $4,242.90, $0.00 in arrears, and a homestead
exemption of $100,000.00, therefore net equity of NEGATIVE $56,121.49.
2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.............................................................            $721,528.00




Official Form 106A/B                                                   Schedule A/B: Property                                                                page 1
         Case 1:19-bk-13207-MT                 Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                 Desc
                                               Main Document    Page 13 of 85


Debtor 1         Gal Shavit                                                           Case number (if known)


 Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

           No
           Yes

3.1.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                    Jeep                  Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                   Grand Cherokee
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                    2017                                                              entire property?          portion you own?
                                                   Debtor 1 and Debtor 2 only
Approximate mileage: 22,000                        At least one of the debtors and another             $5,152.05                $5,152.05
Other information:
Motor vehicles (including community                Check if this is community property
property of nonfiling spouse Ortal                 (see instructions)
Cohen): 2017 Jeep Grand Cherokee,
22,000 miles, subject to lease in
Debtor Shavit's name alone in favor of
Chrysler Capital Auto Lease, Ltd.
requiring monthly payments of
$343.47 for 39 months of which 15
months remain plus buyout at end of
lease, therefore no equity for the
estate.
3.2.                                           Who has an interest in the property?       Do not deduct secured claims or exemptions. Put the
Make:                    Jeep                  Check one.                                 amount of any secured claims on Schedule D:
                                                   Debtor 1 only                          Creditors Who Have Claims Secured by Property.
Model:                   Grand Cherokee
                                                   Debtor 2 only                           Current value of the      Current value of the
Year:                    2017
                                                   Debtor 1 and Debtor 2 only              entire property?          portion you own?
Approximate mileage: 29,000                        At least one of the debtors and another             $6,180.84                $6,180.84
Other information:
Motor vehicles (including community                Check if this is community property
property of nonfiling spouse Ortal                 (see instructions)
Cohen): 2017 Jeep Grand Cherokee,
29,000 miles, subject to lease in
Debtor Shavit's name and brother Dor
Shavit's name in favor of Chrysler
Capital Auto Lease, Ltd. requiring
monthly payments of $343.38 for 39
months of which 18 months remain
plus buyout at end of lease, therefore
no equity for the estate.




Official Form 106A/B                                       Schedule A/B: Property                                                    page 2
         Case 1:19-bk-13207-MT                        Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                               Desc
                                                      Main Document    Page 14 of 85


Debtor 1         Gal Shavit                                                                          Case number (if known)


3.3.                                                   Who has an interest in the property?                Do not deduct secured claims or exemptions. Put the
Make:                      Chevrolet                   Check one.                                          amount of any secured claims on Schedule D:
                                                            Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                     Equinox
                                                            Debtor 2 only                           Current value of the                   Current value of the
Year:                      2020
                                                            Debtor 1 and Debtor 2 only              entire property?                       portion you own?
Approximate mileage: 1,000                                  At least one of the debtors and another             $8,932.00                             $8,932.00
Other information:
Motor vehicles (including community                         Check if this is community property
property of nonfiling spouse Ortal                          (see instructions)
Cohen): 2020 Chevrolet Equinox,
approximately 1,000 miles, in both
Debtor Shavit's name and Ortal
Cohen's name, subject to lease in
favor of GM Financial in both Debtor
Shavit's name and Ortal Cohen's
name requiring monthly payments of
$255.20 for 36 months of which 35
months remain, plus buyout at end of
lease, therefore no net equity for the
estate.
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
           No
           Yes

5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.............................................................            $20,264.89


 Part 3:          Describe Your Personal and Household Items
                                                                                                                                           Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                           portion you own?
                                                                                                                                           Do not deduct secured
                                                                                                                                           claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware
           No
           Yes. Describe............
                               Household goods and furnishings (including community property of nonfiling                                             $3,000.00
                                spouse Ortal Cohen): At residence (exempt).

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games
           No
           Yes. Describe............
                               Electronics (including community property of nonfiling spouse Ortal Cohen):                                            $1,000.00
                                At residence (exempt).

8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
           No
           Yes. Describe............




Official Form 106A/B                                                 Schedule A/B: Property                                                                page 3
          Case 1:19-bk-13207-MT                                        Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                                                                 Desc
                                                                       Main Document    Page 15 of 85


Debtor 1          Gal Shavit                                                                                                         Case number (if known)

9.    Equipment for sports and hobbies
      Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
                canoes and kayaks; carpentry tools; musical instruments
            No
            Yes. Describe............


10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment
            No
            Yes. Describe............


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
            No
            Yes. Describe............
                                Clothing (including community property of nonfiling spouse Ortal Cohen): At                                                                                              $1,000.00
                                         residence, on persons (exempt).

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver
            No
            Yes. Describe............
                                Jewelry (including community property of nonfiling spouse Ortal Cohen): At                                                                                                   $500.00
                                         residence, on persons (exempt).

13. Non-farm animals
    Examples: Dogs, cats, birds, horses
            No
            Yes. Describe............


14. Any other personal and household items you did not already list, including any health aids you
    did not list
            No
            Yes. Give specific
            information......................


15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here.......................................................................................................................                                    $5,500.00


  Part 4:           Describe Your Financial Assets
                                                                                                                                                                                        Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                        portion you own?
                                                                                                                                                                                        Do not deduct secured
                                                                                                                                                                                        claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition
            No
            Yes.....................................................................................................................................................................................................
                                                                                                                                                     Cash: ...........................................               $10.00




Official Form 106A/B                                                                       Schedule A/B: Property                                                                                                  page 4
        Case 1:19-bk-13207-MT                                Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                       Desc
                                                             Main Document    Page 16 of 85


Debtor 1         Gal Shavit                                                                         Case number (if known)

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

           No
           Yes..............................           Institution name:

            17.1.       Checking account:              Deposits of money (including community property of nonfiling
                                                       spouse Ortal Cohen): JPMorgan Chase Bank, 'Chase Total
                                                       Checking,' account 0708212878, in both Debtor Shavit's name
                                                       and Ortal Cohen's name.                                                      $291.03
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
           No
           Yes.............................. Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture
           No
           Yes. Give specific
           information about
           them...............................................
                                              Name of entity:                                                   % of ownership:




Official Form 106A/B                                                       Schedule A/B: Property                                        page 5
       Case 1:19-bk-13207-MT          Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43               Desc
                                      Main Document    Page 17 of 85


Debtor 1    Gal Shavit                                                    Case number (if known)

                         Nonpublicly traded stock and interests in businesses
                         (including community property of nonfiling spouse
                         Ortal Cohen): 85.0% interest in CometPro Hardware,
                         LLC, a Missouri limited liability company. On-line
                         sales. The other 15.0% interest is owned by brother
                         Omri Shavit. Formed 01/14/2013, ceased operating
                         10/2019. Note that the company's name was changed
                         in 2017 from Eden Cosmetics LLC. Assets of the
                         limited liability company consist of:

                         a. Lease of business premises: The business
                         operated at 5115 Douglas Fir Road, Unit A-Rear,
                         Calabasas 91302. Vacated the premises at the end of
                         10/2019; landlord has not yet returned a security
                         deposit of $1,344.15;
                         b. Bank accounts:
                            1. JPMorgan Chase Bank, 'Chase Total Business
                         Checking,' account 0789059875, overdrawn $1,441.25
                         and closed by the bank;
                            2. JPMorgan Chase Bank, 'Chase Total Business
                         Savings,' account 3392391396, .80;
                            3. PayPal, account baqm5th8fmrgj, overdrawn
                         $10,614.98;
                            4. PayPal, account VBJGJWZV6KZAS, overdrawn
                         $6,026.43;
                         c. Other: LiteCoin investment cryptocurrency,
                         $3,271.34;
                         d. Accounts receivable: none;
                         e. Equipment: desktop computer, dolly, two working
                         tables, boxes, worth an estimated $100.00;
                         f. Inventory: at Debtor Shavit's garage, hinges and
                         slides worth an estimated $3,500.00 and at Amazon
                         Fulfillment Center, $2,000.00;
                         h. Insurance: lapsed;
                         i. Intellectual property:
                            1. trademark to Cometpro Hardware, LLC, no value;
                            2. Phone number, customer list, goodwill, no value.

                         Liabilities of the limited liability company consist of:

                         a. Credit cards:
                           1. American Express, account x1004, $196,501.65;
                           2. Capital One, account 4154-1792-2841-8370,
                         $25,309.97;
                           3. Lending by Amazon Capital Services, Inc.,
                         account 196345510, $46,408.21;
                           4. Citibank Costco, account xxxx-6442, $31,981.41;
                           5. PayPal, account Gal565@gmail.com, $88,769.16;
                         b. Suppliers/vendors:
                           1. Amazon Capital Services, $46,362.83;
                           2. AT&T, $361.20;
                           3. Cali Gift Ltd., $23,291.00;
                           4. Home Resolution Center, $42,767.24;
                           5. Sale Freaks, Inc., $14,084.21;
                           6. T-Mobile, account 954036969, $550.00;
                           7. Wurth Louis And Company, $5,755.89.

                         Based on the value of the limited liability company's
                         assets and the extent of the limited liability company's
                         debts, Debtor Shavit values his interest in the limited
                         liability company at $0.00.                                       85%        $0.00
Official Form 106A/B                             Schedule A/B: Property                                   page 6
        Case 1:19-bk-13207-MT                                    Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                   Desc
                                                                 Main Document    Page 18 of 85


Debtor 1         Gal Shavit                                                                          Case number (if known)

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
           No
           Yes. Give specific
           information about
           them...............................................
                                              Issuer name:
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans
           No
           Yes. List each
           account separately.             Type of account:           Institution name:
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

           No
           Yes..............................                       Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............................. Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
           No
           Yes.............................. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit
           No
           Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
           No
           Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
           No
           Yes. Give specific
           information about them




Official Form 106A/B                                                        Schedule A/B: Property                                                       page 7
        Case 1:19-bk-13207-MT                           Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                 Desc
                                                        Main Document    Page 19 of 85


Debtor 1        Gal Shavit                                                                 Case number (if known)

Money or property owed to you?                                                                                                 Current value of the
                                                                                                                               portion you own?
                                                                                                                               Do not deduct secured
                                                                                                                               claims or exemptions.

28. Tax refunds owed to you

           No
           Yes. Give specific information Federal: Tax refunds owed to you (including community                     Federal:             $1,000.00
           about them, including whether property of nonfiling spouse Ortal Cohen): Debtor Shavit
           you already filed the returns                                                                            State:                 $500.00
                                                    anticipates receiving a federal income tax refund from
           and the tax years.....................................
                                                    the Internal Revenue Service for the 2019 income tax            Local:                    $0.00
                                                  year of $1,000.00, but it would be applied toward back
                                                  taxes owed. Amt: $1,000.00

                                                  State: Tax refunds owed to you (including community
                                                  property of nonfiling spouse Ortal Cohen): Debtor Shavit
                                                  anticipates receiving a state income tax refund from the
                                                  California Franchise Tax Board for the 2019 income tax
                                                  year of $500.00, but it would be applied toward back
                                                  taxes owed. Amt: $500.00

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
           No
           Yes. Give specific information                                                              Alimony:

                                                                                                       Maintenance:

                                                                                                       Support:

                                                                                                       Divorce settlement:

                                                                                                       Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else
           No
           Yes. Give specific information


31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance
           No
           Yes. Name the insurance
           company of each policy
           and list its value................   Company name:                          Beneficiary:                      Surrender or refund value:

                                                Interests in insurance policies
                                                (including community property of
                                                nonfiling spouse Ortal Cohen):
                                                Health insurance with Blue Shield Of
                                                California, 'term' only, no value.     N/A                                                    $0.00
                                                Interests in insurance policies
                                                (including community property of
                                                nonfiling spouse Ortal Cohen):
                                                Homeowners insurance with
                                                Farmers Insurance, paid by Debtor
                                                Shavit, 'term' only, no value.         N/A                                                    $0.00




Official Form 106A/B                                              Schedule A/B: Property                                                       page 8
          Case 1:19-bk-13207-MT                                Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                                            Desc
                                                               Main Document    Page 20 of 85


Debtor 1         Gal Shavit                                                                                          Case number (if known)

                                                  Interests in insurance policies
                                                  (including community property of
                                                  nonfiling spouse Ortal Cohen):
                                                  Automobile insurance with
                                                  Progressive Insurance, paid by
                                                  Debtor Shavit, 'term' only, no value.                         N/A                                                             $0.00
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died
            No
            Yes. Give specific information


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
            No
            Yes. Describe each claim..............


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims
            No
            Yes. Describe each claim..............


35. Any financial assets you did not already list

            No
            Yes. Give specific information


36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................................     $1,801.03


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

            No. Go to Part 6.
            Yes. Go to line 38.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
38. Accounts receivable or commissions you already earned

            No
            Yes. Describe................


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices
            No
            Yes. Describe................


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

            No
            Yes. Describe................



Official Form 106A/B                                                            Schedule A/B: Property                                                                           page 9
          Case 1:19-bk-13207-MT                                Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                                            Desc
                                                               Main Document    Page 21 of 85


Debtor 1          Gal Shavit                                                                                         Case number (if known)

41. Inventory

            No
            Yes. Describe................


42. Interests in partnerships or joint ventures

            No
            Yes. Describe................
                                Name of entity:                                                                                       % of ownership:

43. Customer lists, mailing lists, or other compilations

            No
            Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                    No
                    Yes. Describe..............


44. Any business-related property you did not already list

            No
            Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................................          $0.00


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

            No. Go to Part 7.
            Yes. Go to line 47.

                                                                                                                                                                 Current value of the
                                                                                                                                                                 portion you own?
                                                                                                                                                                 Do not deduct secured
                                                                                                                                                                 claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish
            No
            Yes............................


48. Crops--either growing or harvested

            No
            Yes. Give specific
            information..........................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

            No
            Yes..............................


50. Farm and fishing supplies, chemicals, and feed

            No
            Yes..............................




Official Form 106A/B                                                            Schedule A/B: Property                                                                          page 10
           Case 1:19-bk-13207-MT                                    Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                                                    Desc
                                                                    Main Document    Page 22 of 85


Debtor 1           Gal Shavit                                                                                                 Case number (if known)

51. Any farm- and commercial fishing-related property you did not already list

             No
             Yes. Give specific
             information..........................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................................                        $0.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

             No
             Yes. Give specific information.
              Debtor Shavit and Ortal Cohen take the position that the following assets are the sole and
              separate property of Ortal Cohen:

              None.                                                                                                                                                                           $0.00


54. Add the dollar value of all of your entries from Part 7. Write that number here.................................................                                                          $0.00


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................................   $721,528.00

56. Part 2: Total vehicles, line 5                                                                                  $20,264.89

57. Part 3: Total personal and household items, line 15                                                               $5,500.00

58. Part 4: Total financial assets, line 36                                                                           $1,801.03

59. Part 5: Total business-related property, line 45                                                                         $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                                $0.00

61. Part 7: Total other property not listed, line 54                                               +                         $0.00

                                                                                                                                            Copy personal
62. Total personal property.                   Add lines 56 through 61.................................             $27,565.92              property total                 +           $27,565.92


63. Total of all property on Schedule A/B.                                                                                                                                                  $749,093.92
                                                                    Add line 55 + line 62.......................................................................................................




Official Form 106A/B                                                                  Schedule A/B: Property                                                                                  page 11
        Case 1:19-bk-13207-MT                    Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                        Desc
                                                 Main Document    Page 23 of 85

 Fill in this information to identify your case:
 Debtor 1            Gal                                         Shavit
                     First Name           Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: CENTRAL DIST. OF CALIFORNIA
                                                                                                                     Check if this is an
 Case number                                                                                                         amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                  04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:       Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.
          You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
          You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

          No
          Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
              No
              Yes

Official Form 106C                               Schedule C: The Property You Claim as Exempt                                                 page 1
        Case 1:19-bk-13207-MT                   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                               Desc
                                                Main Document    Page 24 of 85


Debtor 1      Gal Shavit                                                             Case number (if known)

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                     $721,528.00              $100,000.00         C.C.P. § 704.730
Residence                                                                    100% of fair market
Real property (including community                                           value, up to any
property of nonfiling spouse Ortal Cohen):                                   applicable statutory
Residence, 23818 Oxnard Street,                                              limit
Woodland Hills, California 91367, 3
bedrooms, 3 bathrooms, 1,780 square feet
of living space on 7,522 square feet of land
square feet of land, single family
residence, 100.0% fee title interest in
Debtor Shavit's name alone, acquired in
09/2018 for $700,000.00, worth an
estimated $721,528.00 per a zillow.com
search done on 12/27/2019, subject to
hypothetical costs of sale of 08.0% or
$57,722.24, a first position deed of trust in
favor of AmeriHome Mortgage Co. in
Debtor Shavit's name alone with a payoff
balance of $619,927.25 requiring monthly
principal, interest, and imounds of
$4,242.90, $0.00 in arrears, and a
homestead exemption of $100,000.00,
therefore net equity of NEGATIVE
$56,121.49.
Line from Schedule A/B:   1.1

Brief description:                                      $3,000.00                $3,000.00          C.C.P. § 704.020
Household goods and furnishings                                              100% of fair market
(including community property of nonfiling                                   value, up to any
spouse Ortal Cohen): At residence                                            applicable statutory
(exempt).                                                                    limit
Line from Schedule A/B: 6

Brief description:                                      $1,000.00                $1,000.00          C.C.P. § 704.020
Electronics (including community property                                    100% of fair market
of nonfiling spouse Ortal Cohen): At                                         value, up to any
residence (exempt).                                                          applicable statutory
Line from Schedule A/B:  7                                                   limit

Brief description:                                      $1,000.00                $1,000.00          C.C.P. § 704.020
Clothing (including community property of                                    100% of fair market
nonfiling spouse Ortal Cohen): At                                            value, up to any
residence, on persons (exempt).                                              applicable statutory
Line from Schedule A/B: 11                                                   limit

Brief description:                                       $500.00                  $500.00           C.C.P. § 704.040
Jewelry (including community property of                                     100% of fair market
nonfiling spouse Ortal Cohen): At                                            value, up to any
residence, on persons (exempt).                                              applicable statutory
Line from Schedule A/B: 12                                                   limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
           Case 1:19-bk-13207-MT                    Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                       Desc
                                                    Main Document    Page 25 of 85

  Fill in this information to identify your case:
  Debtor 1             Gal                                          Shavit
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: CENTRAL DIST. OF CALIFORNIA

  Case number
                                                                                                                       Check if this is an
  (if known)
                                                                                                                       amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?
             No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
             Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one             Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As          Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the         Do not deduct the      that supports this     portion
        creditor's name.                                                                 value of collateral    claim                  If any

  2.1                                            Describe the property that
                                                 secures the claim:                           $619,927.25             $721,528.00
AmeriHome Mortgage Co.
Creditor's name
                                                 Residence
POBox 54040
Number       Street


                                                 As of the date you file, the claim is: Check all that apply.
                                                     Contingent
Los Angeles              CA      90054-0040          Unliquidated
City                     State   ZIP Code
                                                     Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Deed Of Trust-First Position
   to a community debt
Date debt was incurred           09/2018         Last 4 digits of account number        7     3    8    0




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                             $619,927.25

Official Form 106D                          Schedule D: Creditors Who Have Claims Secured by Property                                           page 1
         Case 1:19-bk-13207-MT                   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                     Desc
                                                 Main Document    Page 26 of 85


Debtor 1      Gal Shavit                                                                  Case number (if known)

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.2                                         Describe the property that
                                              secures the claim:                               $5,152.05              $5,152.05
Chrysler Capital Auto Lease Ltd.              2018 Jeep Grand Cherokee
Creditor's name
POBox 660647
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Dallas                  TX      75266-0647        Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Auto Lease
   to a community debt
Date debt was incurred          11/2017       Last 4 digits of account number        5     4    8    0

  2.3                                         Describe the property that
                                              secures the claim:                               $6,180.84              $6,180.84
Chrysler Capital Auto Lease Ltd.
Creditor's name
                                              2017 Jeep Grand Cherokee
POBox 660647
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Dallas                  TX      75266-0647        Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Auto Lease
   to a community debt
Date debt was incurred          11/2017       Last 4 digits of account number        5     1    3    0




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $11,332.89

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 2
         Case 1:19-bk-13207-MT                   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                     Desc
                                                 Main Document    Page 27 of 85


Debtor 1      Gal Shavit                                                                  Case number (if known)

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.4                                         Describe the property that
                                              secures the claim:                               $8,932.00              $8,932.00
GM Financial Leasing                          2020 Chevrolet Equinox
Creditor's name
POBox 183834
Number     Street


                                              As of the date you file, the claim is: Check all that apply.
                                                  Contingent
Arlington               TX      76096-3834        Unliquidated
City                    State   ZIP Code
                                                  Disputed
Who owes the debt? Check one.              Nature of lien. Check all that apply.
   Debtor 1 only
                                              An agreement you made (such as mortgage or secured car loan)
   Debtor 2 only
                                              Statutory lien (such as tax lien, mechanic's lien)
   Debtor 1 and Debtor 2 only
                                              Judgment lien from a lawsuit
   At least one of the debtors and another
                                              Other (including a right to offset)
   Check if this claim relates                Auto Lease
   to a community debt
Date debt was incurred          10/2019       Last 4 digits of account number        0     2    3    1




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                              $8,932.00

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                         $640,192.14

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                             page 3
        Case 1:19-bk-13207-MT                  Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                    Desc
                                               Main Document    Page 28 of 85


Debtor 1       Gal Shavit                                                              Case number (if known)

 Part 2:        List Others to Be Notified for a Debt That You Already Listed
Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For
example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and
then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Part 1,
list the additional creditors here. If you do not have additional persons to be notified for any debts in Part 1, do not fill out or
submit this page.


  1
        Ameri-Home Mortgage Co.                                                On which line in Part 1 did you enter the creditor?       2.1
        Name
        POBox 77404                                                            Last 4 digits of account number
        Number       Street




        Ewing                                    NJ      08628
        City                                     State   ZIP Code




Official Form 106D                 Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                  page 4
           Case 1:19-bk-13207-MT                     Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                        Desc
                                                     Main Document    Page 29 of 85

  Fill in this information to identify your case:
  Debtor 1             Gal                                          Shavit
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: CENTRAL DIST. OF CALIFORNIA

  Case number
                                                                                                                        Check if this is an
  (if known)
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?
            No. Go to Part 2.
            Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                               $16,934.00         $16,934.00                 $0.00
California Franchise Tax Board
Priority Creditor's Name                                   Last 4 digits of account number        5     4    7      4
POBox 942867                                               When was the debt incurred?          2018
Number       Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                               Contingent
                                                               Unliquidated
Sacramento                      CA      94267                  Disputed
City                            State   ZIP Code
Who incurred the debt? Check one.                          Type of PRIORITY unsecured claim:
     Debtor 1 only                                            Domestic support obligations
     Debtor 2 only                                            Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                               Claims for death or personal injury while you were
     At least one of the debtors and another                  intoxicated
     Check if this claim is for a community debt              Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
         Case 1:19-bk-13207-MT                   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                    Desc
                                                 Main Document    Page 30 of 85


Debtor 1       Gal Shavit                                                                Case number (if known)

  Part 1:        Your PRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the                        Total claim       Priority        Nonpriority
previous page.                                                                                                     amount          amount


   2.2                                                                                            $25,559.00          $25,559.00          $0.00
Internal Revenue Service
Priority Creditor's Name                               Last 4 digits of account number       5     4    7      4
POBox 7346                                             When was the debt incurred?        2018
Number       Street
                                                       As of the date you file, the claim is: Check all that apply.
                                                           Contingent
                                                           Unliquidated
Philadelphia                PA      19101-7346             Disputed
City                        State   ZIP Code
Who incurred the debt? Check one.                      Type of PRIORITY unsecured claim:
     Debtor 1 only                                        Domestic support obligations
     Debtor 2 only                                        Taxes and certain other debts you owe the government
     Debtor 1 and Debtor 2 only                           Claims for death or personal injury while you were
     At least one of the debtors and another              intoxicated
     Check if this claim is for a community debt          Other. Specify
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                          page 2
           Case 1:19-bk-13207-MT                     Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                           Desc
                                                     Main Document    Page 31 of 85


Debtor 1       Gal Shavit                                                                       Case number (if known)

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?
            No. You have nothing to report in this part. Submit this form to the court with your other schedules.
            Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                        $46,408.21
Amazon Capital Services, Inc.                               Last 4 digits of account number         5 5 1 0
Nonpriority Creditor's Name
                                                            When was the debt incurred?           01/2019-06/2019
410 Terry Avenue North
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Seattle                         WA      98109
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Business Loan
Is the claim subject to offset?
     No
     Yes

     4.2                                                                                                                                       $196,501.65
American Express                                            Last 4 digits of account number         1 0 0 4
Nonpriority Creditor's Name
                                                            When was the debt incurred?           01/2018-07/2018
Box 0001
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                                Contingent
                                                                Unliquidated
                                                                Disputed
Los Angeles                     CA      90096-0001
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                               Student loans
   Debtor 1 only
                                                               Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                               that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                               Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                               Other. Specify
       Check if this claim is for a community debt               Credit Card
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 3
          Case 1:19-bk-13207-MT                    Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                               Desc
                                                   Main Document    Page 32 of 85


Debtor 1       Gal Shavit                                                                  Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

   4.3                                                                                                                                 $0.00
AT&T                                                     Last 4 digits of account number      9 1        3    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2019
POBox 5014
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Carol STream                  IL      60197-5025
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Utility
Is the claim subject to offset?
     No
     Yes

   4.4                                                                                                                             $4,067.93
BMW Financial Services                                   Last 4 digits of account number      5 1        7    6
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2016
POBox 78103
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Phoenix                       AZ      85062-8103
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Deficiency Following Surrender
Is the claim subject to offset?
     No
     Yes

   4.5                                                                                                                                 $0.00
Cali Gift Ltd.                                           Last 4 digits of account number      2 0        0    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2019
51 Igal Yadin
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Apt 17                                                       Contingent
Modi'in, Israel 7178512                                      Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Trade Supplier
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 4
          Case 1:19-bk-13207-MT                    Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                               Desc
                                                   Main Document    Page 33 of 85


Debtor 1       Gal Shavit                                                                  Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

   4.6                                                                                                                           $25,309.97
Capital One Bank (USA), N.A.                             Last 4 digits of account number      8 3 7 0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        03/2019-09/2019
POBox 71083
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Charlotte                     NC      28272-1083
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.7                                                                                                                           $14,014.01
Citi Cards                                               Last 4 digits of account number       0    1    3    8
Nonpriority Creditor's Name
                                                         When was the debt incurred?
POBox 78045
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Phoenix                       AZ      85062-8045
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

   4.8                                                                                                                           $31,981.41
Citibank Costco                                          Last 4 digits of account number      6 4 4 2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/2019-09/2019
POBox 78019
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Phoenix                       AZ      85062-8019
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 5
          Case 1:19-bk-13207-MT                    Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                               Desc
                                                   Main Document    Page 34 of 85


Debtor 1       Gal Shavit                                                                  Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

   4.9                                                                                                                               $299.95
e-Bay, Inc.                                              Last 4 digits of account number      s h a v
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2019-10/2019
2145 Hamilton Avenue
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Jose                      CA      95125
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Trade Supplier.
Is the claim subject to offset?
     No
     Yes

  4.10                                                                                                                             $2,633.50
e-Bay, Inc.                                              Last 4 digits of account number      2 3 4 5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2019-10/2019
2145 Hamilton Avenue
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Jose                      CA      95125
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Trade Supplier.
Is the claim subject to offset?
     No
     Yes

  4.11                                                                                                                             $1,285.56
e-Bay, Inc.                                              Last 4 digits of account number      r   5 5 5
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2019-10/2019
2145 Hamilton Avenue
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Jose                      CA      95125
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Trade Supplier.
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 6
          Case 1:19-bk-13207-MT                    Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                               Desc
                                                   Main Document    Page 35 of 85


Debtor 1       Gal Shavit                                                                  Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.12                                                                                                                             $2,151.53
e-Bay, Inc.                                              Last 4 digits of account number      h o p 1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2019-10/2019
2145 Hamilton Avenue
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Jose                      CA      95125
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Trade Supplier.
Is the claim subject to offset?
     No
     Yes

  4.13                                                                                                                             $3,318.45
e-Bay, Inc.                                              Last 4 digits of account number      s h o p
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2019-10/2019
2145 Hamilton Avenue
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Jose                      CA      95125
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Trade Supplier.
Is the claim subject to offset?
     No
     Yes

  4.14                                                                                                                             $2,613.55
e-Bay, Inc.                                              Last 4 digits of account number      h o p 2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2019-10/2019
2145 Hamilton Avenue
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Jose                      CA      95125
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Trade Supplier.
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 7
          Case 1:19-bk-13207-MT                    Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                               Desc
                                                   Main Document    Page 36 of 85


Debtor 1       Gal Shavit                                                                  Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.15                                                                                                                             $1,205.83
e-Bay, Inc.                                              Last 4 digits of account number      h o p 3
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2019-10/2019
2145 Hamilton Avenue
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Jose                      CA      95125
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Trade Supplier.
Is the claim subject to offset?
     No
     Yes

  4.16                                                                                                                             $1,835.57
e-Bay, Inc.                                              Last 4 digits of account number      v   i   g a
Nonpriority Creditor's Name
                                                         When was the debt incurred?        09/2019-10/2019
2145 Hamilton Avenue
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
San Jose                      CA      95125
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Trade Supplier.
Is the claim subject to offset?
     No
     Yes

  4.17                                                                                                                                 $0.00
Home Resolution Center                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2019
1976 South La Cienega Boulevard
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Unit 494                                                     Contingent
                                                             Unliquidated
                                                             Disputed
Los Angeles                   CA      90034
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Trade Supplier
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 8
          Case 1:19-bk-13207-MT                    Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                               Desc
                                                   Main Document    Page 37 of 85


Debtor 1       Gal Shavit                                                                  Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.18                                                                                                                                 $0.00
Law Offices-Stelmach & Stelmach, LLP                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
11630 Chayote Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Unit 3                                                       Contingent
                                                             Unliquidated
                                                             Disputed
Los Angeles                   CA      90049
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Professional Fees
Is the claim subject to offset?
     No
     Yes

  4.19                                                                                                                           $88,769.16
PayPal Working Capital                                   Last 4 digits of account number      l   c o m
Nonpriority Creditor's Name
                                                         When was the debt incurred?        04/2019-08/2019
Attention: Executive Escalation
Number        Street                                     As of the date you file, the claim is: Check all that apply.
POBox 5018                                                   Contingent
                                                             Unliquidated
                                                             Disputed
Timonium                      MD      21094
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.20                                                                                                                                 $0.00
Sale Freaks, Ltd.                                        Last 4 digits of account number      0 1        0    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2019
7 Haleshem Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Petach, Tikva                                                Contingent
Israel                                                       Unliquidated
                                                             Disputed

City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Trade Supplier
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                     page 9
          Case 1:19-bk-13207-MT                    Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                               Desc
                                                   Main Document    Page 38 of 85


Debtor 1       Gal Shavit                                                                  Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.21                                                                                                                             $5,464.12
Synchrony Bank/Amazon                                    Last 4 digits of account number      8 1 5 9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        ;08/2019-10/2019
POBox 960013
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896-0013
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.22                                                                                                                                $30.80
Synchrony Bank/Amazon                                    Last 4 digits of account number      8 1        3    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/2019
POBox 960013
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Orlando                       FL      32896-0013
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
     No
     Yes

  4.23                                                                                                                               $550.00
T-Mobile                                                 Last 4 digits of account number      6 9        6    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2019
POBox 742596
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Cincinnati                    OH      45274-2596
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Trade Supplier
Is the claim subject to offset?
     No
     Yes


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 10
          Case 1:19-bk-13207-MT                    Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                               Desc
                                                   Main Document    Page 39 of 85


Debtor 1       Gal Shavit                                                                  Case number (if known)

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                Total claim
previous page.

  4.24                                                                                                                                 $0.00
Wurth Louis And Company                                  Last 4 digits of account number      9 1        3    4
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2019
POBox 2253
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
                                                             Disputed
Brea                          CA      92822-2253
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt? Check one.
                                                            Student loans
   Debtor 1 only
                                                            Obligations arising out of a separation agreement or divorce
   Debtor 2 only
                                                            that you did not report as priority claims
   Debtor 1 and Debtor 2 only
                                                            Debts to pension or profit-sharing plans, and other similar debts
   At least one of the debtors and another
                                                            Other. Specify
       Check if this claim is for a community debt           Trade Supplier
Is the claim subject to offset?
     No
     Yes




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                    page 11
          Case 1:19-bk-13207-MT                    Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                    Desc
                                                   Main Document    Page 40 of 85


Debtor 1       Gal Shavit                                                                 Case number (if known)

  Part 3:        List Others to Be Notified About a Debt That You Already Listed

5.     Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2.
       For example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original
       creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the
       debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional parties to be notified for
       any debts in Parts 1 or 2, do not fill out or submit this page.


California Franchise Tax Board                              On which entry in Part 1 or Part 2 did you list the original creditor?
Name
POBox 2952                                                  Line    2.1 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Sacramento                      CA      95812
City                            State   ZIP Code


Capital One Bank (USA), N.A.                                On which entry in Part 1 or Part 2 did you list the original creditor?
Name
POBox 60599                                                 Line    4.6 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
City Of Industry                CA      91716-0599
City                            State   ZIP Code


Citi Cards                                                  On which entry in Part 1 or Part 2 did you list the original creditor?
Name
POBox 6004                                                  Line    4.7 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Sioux Falls                     SD      57117-6004
City                            State   ZIP Code


Citibank Costco                                             On which entry in Part 1 or Part 2 did you list the original creditor?
Name
POBox 6704                                                  Line    4.8 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Sioux Falls                     SD      57104-6704
City                            State   ZIP Code


Internal Revenue Service                                    On which entry in Part 1 or Part 2 did you list the original creditor?
Name
                                                            Line    2.2 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number       Street
                                                                                                Part 2: Creditors with Nonpriority Unsecured Claims

                                                            Last 4 digits of account number
Ogden                           UT      84201-0039
City                            State   ZIP Code




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                             page 12
         Case 1:19-bk-13207-MT               Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                 Desc
                                             Main Document    Page 41 of 85


Debtor 1     Gal Shavit                                                          Case number (if known)

  Part 3:      List Others to Be Notified About a Debt That You Already Listed -- Continuation Page

Law offices-Michael & Associates, PC               On which entry in Part 1 or Part 2 did you list the original creditor?
Name
555 Saint Charles Drive                            Line   4.2 of (Check one):         Part 1: Creditors with Priority Unsecured Claims
Number      Street
Unit 204                                                                              Part 2: Creditors with Nonpriority Unsecured Claims

                                                   Last 4 digits of account number
Thousand Oaks             CA      91360
City                      State   ZIP Code


T-Mobile USA, Inc.                                 On which entry in Part 1 or Part 2 did you list the original creditor?
Name
12920 S.E. 38th Street                             Line   4.23 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims

                                                   Last 4 digits of account number
Bellevue                  WA      98006
City                      State   ZIP Code


WebBank                                            On which entry in Part 1 or Part 2 did you list the original creditor?
Name
6250 Ridgewood Road                                Line   4.19 of (Check one):        Part 1: Creditors with Priority Unsecured Claims
Number      Street
                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims

                                                   Last 4 digits of account number
Saint Cloud               MN      56303
City                      State   ZIP Code




Official Form 106E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                                         page 13
        Case 1:19-bk-13207-MT                      Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                     Desc
                                                   Main Document    Page 42 of 85


Debtor 1       Gal Shavit                                                               Case number (if known)

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                Total claim

Total claims       6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                           6b.             $42,493.00

                   6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                   6e. Total.     Add lines 6a through 6d.                                            6d.             $42,493.00




                                                                                                                Total claim

Total claims       6f.   Student loans                                                                6f.                     $0.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                       debts

                   6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +        $428,441.20


                   6j.   Total.   Add lines 6f through 6i.                                            6j.            $428,441.20




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                         page 14
          Case 1:19-bk-13207-MT                    Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                        Desc
                                                   Main Document    Page 43 of 85

 Fill in this information to identify your case:
 Debtor 1             Gal                                          Shavit
                      First Name            Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name            Last Name


 United States Bankruptcy Court for the: CENTRAL DIST. OF CALIFORNIA

 Case number
                                                                                                                      Check if this is an
 (if known)
                                                                                                                      amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.     Do you have any executory contracts or unexpired leases?
            No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
       is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
       executory contracts and unexpired leases.

          Person or company with whom you have the contract or lease                   State what the contract or lease is for

 2.1      Chrysler Capital Auto Lease                                                  2017 Jeep Grand Cherokee
          Name                                                                         Contract to be ASSUMED
          POBox 660647
          Number    Street



          Dallas                                       TX        75266-0647
          City                                         State     ZIP Code

 2.2      Chrysler Capital Auto Lease                                                  2018 Jeep Grand Cherokee
          Name                                                                         Contract to be ASSUMED
          POBox 660647
          Number    Street



          Dallas                                       TX        75266-0647
          City                                         State     ZIP Code

 2.3      GM Financial Leasing                                                         2020 Chevrolet Equinox
          Name                                                                         Contract to be ASSUMED
          POBox 183834
          Number    Street



          Arlington                                    TX        76096-3834
          City                                         State     ZIP Code




Official Form 106G                            Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
         Case 1:19-bk-13207-MT                        Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                          Desc
                                                      Main Document    Page 44 of 85

 Fill in this information to identify your case:
 Debtor 1              Gal                                                Shavit
                       First Name             Middle Name                 Last Name

 Debtor 2
 (Spouse, if filing) First Name               Middle Name                 Last Name


 United States Bankruptcy Court for the: CENTRAL DIST. OF CALIFORNIA

 Case number
                                                                                                                            Check if this is an
 (if known)
                                                                                                                            amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                           12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.    Do you have any codebtors?          (If you are filing a joint case, do not list either spouse as a codebtor.)
          No
          Yes

2.    Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
      include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
               No
               Yes
                In which community state or territory did you live?                California   Fill in the name and current address of that person.

                Ortal Cohen
                Name of your spouse, former spouse, or legal equivalent
                23818 Oxnard Street
                Number          Street


                Woodland Hills                                  CA              91367
                City                                            State           ZIP Code

3.    In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
      person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
      creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
      Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

         Column 1: Your codebtor                                                                 Column 2: The creditor to whom you owe the debt

                                                                                                 Check all schedules that apply:

3.1      CometPro Hardware, LLC
         Name                                                                                          Schedule D, line
         5115 Douglas Fir Road                                                                         Schedule E/F, line        4.2
         Number        Street
         Unit A                                                                                        Schedule G, line

         Calabasas                                      CA                91302                  American Express
         City                                           State             ZIP Code




Official Form 106H                                               Schedule H: Your Codebtors                                                            page 1
       Case 1:19-bk-13207-MT           Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                            Desc
                                       Main Document    Page 45 of 85


Debtor 1      Gal Shavit                                                 Case number (if known)

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                               Column 2: The creditor to whom you owe the debt

                                                                             Check all schedules that apply:

3.2    CometPro Hardware, LLC
       Name                                                                      Schedule D, line
       5115 Douglas Fir Road                                                     Schedule E/F, line
       Number        Street
                                                                                                         4.6
       Unit A                                                                    Schedule G, line

       Calabasas                        CA          91302                    Capital One Bank (USA), N.A.
       City                             State       ZIP Code


3.3    CometPro Hardware, LLC
       Name                                                                      Schedule D, line
       5115 Douglas Fir Road                                                     Schedule E/F, line      4.1
       Number        Street
       Unit A                                                                    Schedule G, line

       Calabasas                        CA          91302                    Amazon Capital Services, Inc.
       City                             State       ZIP Code


3.4    CometPro Hardware, LLC
       Name                                                                      Schedule D, line
       5115 Douglas Fir Road                                                     Schedule E/F, line
       Number        Street
                                                                                                         4.8
       Unit A                                                                    Schedule G, line

       Calabasas                        CA          91302                    Citibank Costco
       City                             State       ZIP Code


3.5    CometPro Hardware, LLC
       Name                                                                      Schedule D, line
       5115 Douglas Fir Road                                                     Schedule E/F, line
       Number        Street
                                                                                                        4.19
       Unit A                                                                    Schedule G, line

       Calabasas                        CA          91302                    PayPal Working Capital
       City                             State       ZIP Code


3.6    CometPro Hardware, LLC
       Name                                                                      Schedule D, line
       5115 Douglas Fir Road                                                     Schedule E/F, line
       Number        Street
                                                                                                        4.21
       Unit A                                                                    Schedule G, line

       Calabasas                        CA          91302                    Synchrony Bank/Amazon
       City                             State       ZIP Code


3.7    CometPro Hardware, LLC
       Name                                                                      Schedule D, line
       5115 Douglas Fir Road                                                     Schedule E/F, line     4.22
       Number        Street
       Unit A                                                                    Schedule G, line

       Calabasas                        CA          91302                    Synchrony Bank/Amazon
       City                             State       ZIP Code




Official Form 106H                              Schedule H: Your Codebtors                                              page 2
       Case 1:19-bk-13207-MT           Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                            Desc
                                       Main Document    Page 46 of 85


Debtor 1      Gal Shavit                                                 Case number (if known)

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                               Column 2: The creditor to whom you owe the debt

                                                                             Check all schedules that apply:

3.8    CometPro Hardware, LLC
       Name                                                                      Schedule D, line
       5115 Douglas Fir Road                                                     Schedule E/F, line
       Number        Street
                                                                                                        4.16
       Unit A                                                                    Schedule G, line

       Calabasas                        CA          91302                    e-Bay, Inc.
       City                             State       ZIP Code


3.9    CometPro Hardware, LLC
       Name                                                                      Schedule D, line
       5115 Douglas Fir Road                                                     Schedule E/F, line     4.15
       Number        Street
       Unit A                                                                    Schedule G, line

       Calabasas                        CA          91302                    e-Bay, Inc.
       City                             State       ZIP Code


3.10   CometPro Hardware, LLC
       Name                                                                      Schedule D, line
       5115 Douglas Fir Road                                                     Schedule E/F, line
       Number        Street
                                                                                                        4.14
       Unit A                                                                    Schedule G, line

       Calabasas                        CA          91302                    e-Bay, Inc.
       City                             State       ZIP Code


3.11   CometPro Hardware, LLC
       Name                                                                      Schedule D, line
       5115 Douglas Fir Road                                                     Schedule E/F, line
       Number        Street
                                                                                                        4.13
       Unit A                                                                    Schedule G, line

       Calabasas                        CA          91302                    e-Bay, Inc.
       City                             State       ZIP Code


3.12   CometPro Hardware, LLC
       Name                                                                      Schedule D, line
       5115 Douglas Fir Road                                                     Schedule E/F, line
       Number        Street
                                                                                                        4.12
       Unit A                                                                    Schedule G, line

       Calabasas                        CA          91302                    e-Bay, Inc.
       City                             State       ZIP Code


3.13   CometPro Hardware, LLC
       Name                                                                      Schedule D, line
       5115 Douglas Fir Road                                                     Schedule E/F, line     4.11
       Number        Street
       Unit A                                                                    Schedule G, line

       Calabasas                        CA          91302                    e-Bay, Inc.
       City                             State       ZIP Code




Official Form 106H                              Schedule H: Your Codebtors                                              page 3
       Case 1:19-bk-13207-MT           Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                            Desc
                                       Main Document    Page 47 of 85


Debtor 1      Gal Shavit                                                 Case number (if known)

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                               Column 2: The creditor to whom you owe the debt

                                                                             Check all schedules that apply:

3.14   CometPro Hardware, LLC
       Name                                                                      Schedule D, line
       5115 Douglas Fir Road                                                     Schedule E/F, line
       Number        Street
                                                                                                        4.10
       Unit A                                                                    Schedule G, line

       Calabasas                        CA          91302                    e-Bay, Inc.
       City                             State       ZIP Code


3.15   CometPro Hardware, LLC
       Name                                                                      Schedule D, line
       5115 Douglas Fir Road                                                     Schedule E/F, line      4.9
       Number        Street
       Unit A                                                                    Schedule G, line

       Calabasas                        CA          91302                    e-Bay, Inc.
       City                             State       ZIP Code


3.16   CometPro Hardware, LLC
       Name                                                                      Schedule D, line
       5115 Douglas Fir Road                                                     Schedule E/F, line
       Number        Street
                                                                                                        4.17
       Unit A                                                                    Schedule G, line

       Calabasas                        CA          91302                    Home Resolution Center
       City                             State       ZIP Code


3.17   CometPro Hardware, LLC
       Name                                                                      Schedule D, line
       5115 Douglas Fir Road                                                     Schedule E/F, line
       Number        Street
                                                                                                         4.5
       Unit A                                                                    Schedule G, line

       Calabasas                        CA          91302                    Cali Gift Ltd.
       City                             State       ZIP Code


3.18   CometPro Hardware, LLC
       Name                                                                      Schedule D, line
       5115 Douglas Fir Road                                                     Schedule E/F, line
       Number        Street
                                                                                                        4.20
       Unit A                                                                    Schedule G, line

       Calabasas                        CA          91302                    Sale Freaks, Ltd.
       City                             State       ZIP Code


3.19   CometPro Hardware, LLC
       Name                                                                      Schedule D, line
       5115 Douglas Fir Road                                                     Schedule E/F, line     4.24
       Number        Street
       Unit A                                                                    Schedule G, line

       Calabasas                        CA          91302                    Wurth Louis And Company
       City                             State       ZIP Code




Official Form 106H                              Schedule H: Your Codebtors                                              page 4
       Case 1:19-bk-13207-MT           Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                            Desc
                                       Main Document    Page 48 of 85


Debtor 1      Gal Shavit                                                 Case number (if known)

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                               Column 2: The creditor to whom you owe the debt

                                                                             Check all schedules that apply:

3.20   CometPro Hardware, LLC
       Name                                                                      Schedule D, line
       5115 Douglas Fir Road                                                     Schedule E/F, line
       Number        Street
                                                                                                         4.3
       Unit A                                                                    Schedule G, line

       Calabasas                        CA          91302                    AT&T
       City                             State       ZIP Code


3.21   CometPro Hardware, LLC
       Name                                                                      Schedule D, line
       5115 Douglas Fir Road                                                     Schedule E/F, line     4.23
       Number        Street
       Unit A                                                                    Schedule G, line

       Calabasas                        CA          91302                    T-Mobile
       City                             State       ZIP Code




Official Form 106H                              Schedule H: Your Codebtors                                              page 5
          Case 1:19-bk-13207-MT                  Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                            Desc
                                                 Main Document    Page 49 of 85

 Fill in this information to identify your case:
     Debtor 1              Gal                                         Shavit
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2                                                                                                   An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name
                                                                                                                A supplement showing postpetition
     United States Bankruptcy Court for the:   CENTRAL DIST. OF CALIFORNIA
                                                                                                                chapter 13 income as of the following date:
     Case number
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status             Employed                                           Employed
      with information about                                          Not employed                                       Not employed
      additional employers.
                                        Occupation             BMI Group
      Include part-time, seasonal,
      or self-employed work.            Employer's name        23961 Craftsman Road

      Occupation may include            Employer's address
      student or homemaker, if it                              Number Street                                      Number Street
      applies.




                                                               Calabasas                    CA       91302
                                                               City                         State    Zip Code     City                   State   Zip Code

                                        How long employed there?        04/2019

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                  $5,000.00                  $0.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +               $0.00                  $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.               $5,000.00                  $0.00




Official Form 106I                                            Schedule I: Your Income                                                                page 1
         Case 1:19-bk-13207-MT                                  Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                                         Desc
                                                                Main Document    Page 50 of 85


Debtor 1        Gal Shavit                                                                                                       Case number (if known)
                                                                                                                    For Debtor 1             For Debtor 2 or
                                                                                                                                             non-filing spouse
     Copy line 4 here ...................................................................................................................
                                                                                                                 4.              $5,000.00            $0.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.                  $0.00                $0.00
     5b. Mandatory contributions for retirement plans                                                       5b.                  $0.00                $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.                  $0.00                $0.00
     5d. Required repayments of retirement fund loans                                                       5d.                  $0.00                $0.00
     5e. Insurance                                                                                          5e.                  $0.00                $0.00
     5f. Domestic support obligations                                                                       5f.                  $0.00                $0.00
     5g. Union dues                                                                                         5g.                  $0.00                $0.00
     5h. Other deductions.
          Specify:                                                                                          5h. +                $0.00                $0.00
6.   Add the payroll deductions.                 Add lines 5a + 5b + 5c + 5d + 5e + 5f +                    6.                   $0.00                $0.00
     5g + 5h.
7.   Calculate total monthly take-home pay.                         Subtract line 6 from line 4.            7.            $5,000.00                   $0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.                  $0.00                $0.00
          business, profession, or farm
           Attach a statement for each property and business showing
           gross receipts, ordinary and necessary business expenses, and
           the total monthly net income.
     8b. Interest and dividends                                                                             8b.                  $0.00                $0.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.                  $0.00                $0.00
         dependent regularly receive
           Include alimony, spousal support, child support, maintenance,
           divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.                  $0.00                $0.00
     8e. Social Security                                                                                    8e.                  $0.00                $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.                  $0.00                $0.00
     8g. Pension or retirement income                                                                       8g.                  $0.00                $0.00
     8h. Other monthly income.
         Specify:                                                                                           8h. +                $0.00                $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.                   $0.00                $0.00

10. Calculate monthly income. Add line 7 + line 9.                             10.     $5,000.00 +             $0.00 =                                                   $5,000.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                             11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                             12.            $5,000.00
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                                   Combined
                                                                                                                                                                     monthly income
13. Do you expect an increase or decrease within the year after you file this form?
        No.           None.
           Yes. Explain:




Official Form 106I                                                               Schedule I: Your Income                                                                      page 2
          Case 1:19-bk-13207-MT                     Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                         Desc
                                                    Main Document    Page 51 of 85

 Fill in this information to identify your case:
                                                                                                         Check if this is:
     Debtor 1              Gal                                           Shavit                              An amended filing
                           First Name             Middle Name            Last Name                           A supplement showing postpetition
                                                                                                             chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)   First Name             Middle Name            Last Name                           following date:

     United States Bankruptcy Court for the:    CENTRAL DIST. OF CALIFORNIA                                    MM / DD / YYYY
     Case number
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

            No. Go to line 2.
            Yes. Does Debtor 2 live in a separate household?
                     No
                     Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                  No
                                               Yes. Fill out this information          Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                                                         Debtor 1 or Debtor 2           age              live with you?
                                               for each dependent...................................
      Debtor 2.                                                                                                                             No
                                                                                  Son                                 1
                                                                                                                                            Yes
      Do not state the dependents'
                                                                                                                                            No
      names.
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                        No
      expenses of people other than                   Yes
      yourself and your dependents?


 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                      Your expenses

4.    The rental or home ownership expenses for your residence.                                                      4.                     $4,242.90
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                          4a.

      4b. Property, homeowner's, or renter's insurance                                                               4b.                     $112.50

      4c. Home maintenance, repair, and upkeep expenses                                                              4c.                     $150.00
      4d. Homeowner's association or condominium dues                                                                4d.




 Official Form 106J                                             Schedule J: Your Expenses                                                         page 1
        Case 1:19-bk-13207-MT                   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                            Desc
                                                Main Document    Page 52 of 85


Debtor 1      Gal Shavit                                                               Case number (if known)

                                                                                                          Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                     5.

6.   Utilities:

     6a. Electricity, heat, natural gas                                                             6a.                     $500.00
     6b. Water, sewer, garbage collection                                                           6b.

     6c. Telephone, cell phone, Internet, satellite, and                                            6c.                     $260.00
         cable services
     6d. Other. Specify:                                                                            6d.

7.   Food and housekeeping supplies                                                                 7.                     $2,000.00
8.   Childcare and children's education costs                                                       8.

9.   Clothing, laundry, and dry cleaning                                                            9.                      $200.00
10. Personal care products and services                                                             10.                     $100.00
11. Medical and dental expenses                                                                     11.                     $400.00
12. Transportation. Include gas, maintenance, bus or train                                          12.                     $600.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                                                   13.                     $100.00
    magazines, and books
14. Charitable contributions and religious donations                                                14.

15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                          15a.

     15b.   Health insurance                                                                        15b.                   $1,350.00
     15c.   Vehicle insurance                                                                       15c.                    $250.00
     15d.   Other insurance. Specify:                                                               15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                        16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1    2018 Jeep Grand Cherokee                                  17a.                    $343.38
     17b.   Car payments for Vehicle 2    2017 Jeep Grand Cherokee                                  17b.                    $343.47
     17c.   Other. Specify: 2020 Chevrolet Equinox                                                  17c.                    $255.20
     17d.   Other. Specify:                                                                         17d.

18. Your payments of alimony, maintenance, and support that you did not report as                   18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                        19.




 Official Form 106J                                        Schedule J: Your Expenses                                             page 2
       Case 1:19-bk-13207-MT                    Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                          Desc
                                                Main Document    Page 53 of 85


Debtor 1      Gal Shavit                                                                       Case number (if known)

20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
    20a.    Mortgages on other property                                                                      20a.

    20b.    Real estate taxes                                                                                20b.

    20c.    Property, homeowner's, or renter's insurance                                                     20c.

    20d.    Maintenance, repair, and upkeep expenses                                                         20d.

    20e.    Homeowner's association or condominium dues                                                      20e.

21. Other. Specify:                                                                                          21.    +
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.       $11,207.45
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.       $11,207.45

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.        $5,000.00
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –   $11,207.45
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.       ($6,207.45)

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

           No.
           Yes. Explain here:
                None.




 Official Form 106J                                         Schedule J: Your Expenses                                          page 3
Case 1:19-bk-13207-MT   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43   Desc
                        Main Document    Page 54 of 85
Case 1:19-bk-13207-MT   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43   Desc
                        Main Document    Page 55 of 85
Case 1:19-bk-13207-MT   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43   Desc
                        Main Document    Page 56 of 85
Case 1:19-bk-13207-MT   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43   Desc
                        Main Document    Page 57 of 85
         Case 1:19-bk-13207-MT                       Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                       Desc
                                                     Main Document    Page 58 of 85


Debtor 1         Gal Shavit                                                                   Case number (if known)



For the last calendar year:
(January 1 to December 31, 2018 )
                                YYYY



For the calendar year before that:                      Wedding Gifts                    $10,000.00
(January 1 to December 31, 2017 )
                                YYYY


  Part 3:         List Certain Payments You Made Before You Filed for Bankruptcy
6.     Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

           No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                    "incurred by an individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                       No. Go to line 7.

                       Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                            total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                            child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

           Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                       No. Go to line 7.

                       Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                            creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                            Also, do not include payments to an attorney for this bankruptcy case.

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
AmeriHome Mortgage Co.                                                           $8,485.80          $619,927.25             Mortgage
Creditor's name                                                                                                             Car
                                                              12/12/2019
POBox 54040                                                                                                                 Credit card
Number     Street                                             10/01/2019
                                                                                                                            Loan repayment
                                                                                                                            Suppliers or vendors
Los Angeles                         CA       90054-0040                                                                     Other
City                                State    ZIP Code

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
Blue Shield Of California                                                        $5,416.44              $0.00               Mortgage
Creditor's name                                                                                                             Car
                                                              12/04/2019
                                                              12/03/2019                                                    Credit card
Number     Street
                                                              10/29/2019                                                    Loan repayment
                                                                                                                            Suppliers or vendors
                                                                                                                            Other Health Insurance
City                                State    ZIP Code




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 4
          Case 1:19-bk-13207-MT                         Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                     Desc
                                                        Main Document    Page 59 of 85


Debtor 1        Gal Shavit                                                                       Case number (if known)

7.     Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
       Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
       corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
       agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
       such as child support and alimony.

           No
           Yes. List all payments to an insider.

8.     Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
       benefited an insider?
       Include payments on debts guaranteed or cosigned by an insider.

           No
           Yes. List all payments that benefited an insider.

  Part 4:         Identify Legal Actions, Repossessions, and Foreclosures
9.     Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
       List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
       modifications, and contract disputes.

           No
           Yes. Fill in the details.

Case title                                      Nature of the case                        Court or agency                             Status of the case
American Express National                       Complaint for money/breach of             Los Angeles County Superior Court
                                                                                                                                                Pending
Bank v. Gal Shavit                              contract                                  Court Name
                                                                                          Northwest District                                    On appeal
                                                                                          Number     Street
Case number 19VECV00621                                                                                                                         Concluded

                                                                                          Van Nuys                 CA      91406
                                                                                          City                     State   ZIP Code


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.

           No. Go to line 11.
           Yes. Fill in the information below.

                                                                Describe the property                            Date             Value of the property
BMW Financial Services                                          Leased 2016 BMW 328 vehicle                           10/2019               $0.00
Creditor's Name                                                 (voluntarily surrendered)

Number       Street                                             Explain what happened
                                                                   Property was repossessed.
                                                                   Property was foreclosed.
                                                                   Property was garnished.
City                                   State      ZIP Code         Property was attached, seized, or levied.




Official Form 107                              Statement of Financial Affairs for Individuals Filing for Bankruptcy                                 page 5
          Case 1:19-bk-13207-MT                      Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                     Desc
                                                     Main Document    Page 60 of 85


Debtor 1         Gal Shavit                                                                Case number (if known)

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

           No
           Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

           No
           Yes

  Part 5:         List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

           No
           Yes. Fill in the details for each gift.

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


           No
           Yes. Fill in the details for each gift or contribution.

  Part 6:         List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

           No
           Yes. Fill in the details.

  Part 7:         List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

           No
           Yes. Fill in the details.

                                                       Description and value of any property transferred        Date payment        Amount of
Law Offices Of Hagen & Hagen                           Cash/money/funds                                         or transfer was     payment
Person Who Was Paid                                                                                             made

4559 San Blas Avenue                                                                                               10/04/2019           $3,000.00
Number      Street




Woodland Hills                CA       91364
City                          State    ZIP Code

jeff@hagenhagenlaw.com
Email or website address


Person Who Made the Payment, if Not You




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 6
        Case 1:19-bk-13207-MT                   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                      Desc
                                                Main Document    Page 61 of 85


Debtor 1       Gal Shavit                                                                Case number (if known)

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

           No
           Yes. Fill in the details.

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
    Do not include gifts and transfers that you have already listed on this statement.


           No
           Yes. Fill in the details.

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)
           No
           Yes. Fill in the details.

 Part 8:         List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.

           No
           Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

           No
           Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
       No
       Yes. Fill in the details.

 Part 9:         Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

           No
           Yes. Fill in the details.




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 7
           Case 1:19-bk-13207-MT                     Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                          Desc
                                                     Main Document    Page 62 of 85


Debtor 1        Gal Shavit                                                                      Case number (if known)

  Part 10:        Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

       Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
       hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
       including statutes or regulations controlling the cleanup of these substances, wastes, or material.
       Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
       utilize it or used to own, operate, or utilize it, including disposal sites.

       Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
       substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?

            No
            Yes. Fill in the details.
25. Have you notified any governmental unit of any release of hazardous material?
       No
       Yes. Fill in the details.

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

            No
            Yes. Fill in the details.

  Part 11:        Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
                 A member of a limited liability company (LLC) or limited liability partnership (LLP)
                 A partner in a partnership
                 An officer, director, or managing executive of a corporation
                 An owner of at least 5% of the voting or equity securities of a corporation

            No. None of the above applies. Go to Part 12.
            Yes. Check all that apply above and fill in the details below for each business.

                                                  Describe the nature of the business                 Employer Identification number
CometPro Hardware LLC                             On-line sales (limited liability                    Do not include Social Security number or ITIN.
Business Name                                     company, 100.0% member, president)
                                                                                                      EIN: 2     7 – 4         5    5    3   3    7    5
5115 Douglas Fir Road
Number       Street                               Note: The name of the company
                                                  changed in 2017 from Eden                           Dates business existed
Rear Unit
                                                  Cosmetics, LLC.                                     From     01/14/2013          To   Present
Calabasas                  CA      91302
City                       State   ZIP Code       Name of accountant or bookkeeper
                                                  Unicorn Tax Services/Roy Ein-Dar




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 8
Case 1:19-bk-13207-MT   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43   Desc
                        Main Document    Page 63 of 85
Case 1:19-bk-13207-MT   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43   Desc
                        Main Document    Page 64 of 85
Case 1:19-bk-13207-MT   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43   Desc
                        Main Document    Page 65 of 85
Case 1:19-bk-13207-MT   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43   Desc
                        Main Document    Page 66 of 85
Case 1:19-bk-13207-MT   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43   Desc
                        Main Document    Page 67 of 85
        Case 1:19-bk-13207-MT                   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                        Desc
                                                Main Document    Page 68 of 85

 Fill in this information to identify your case:                                             Check one box only as directed in this
                                                                                             form and in Form 122A-1Supp:
 Debtor 1           Gal                                        Shavit
                    First Name           Middle Name           Last Name                       1. There is no presumption of abuse.

 Debtor 2                                                                                      2. The calculation to determine if a presumption
 (Spouse, if filing) First Name          Middle Name           Last Name                          of abuse applies will be made under Chapter 7
                                                                                                  Means Test Calculation (Official Form 122A-2).
 United States Bankruptcy Court for the: CENTRAL DIST. OF CALIFORNIA
                                                                                               3. The Means Test does not apply now because
 Case number                                                                                      of qualified military service but it could apply
 (if known)                                                                                       later.

                                                                                                 Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                            12/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known). If you believe that you
are exempted from a presumption of abuse because you do not have primarily consumer debts or because of qualifying
military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form
122A-1Supp) with this form.


 Part 1:       Calculate Your Current Monthly Income

1.   What is your marital and filing status? Check one only.

          Not married. Fill out Column A, lines 2-11.

          Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

          Married and your spouse is NOT filing with you. You and your spouse are:

               Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

               Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you
               declare under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you
               and your spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).


     Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
     bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
     August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6. Fill
     in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
     income from that property in one column only. If you have nothing to report for any line, write $0 in the space.


                                                                                            Column A        Column B
                                                                                            Debtor 1        Debtor 2 or
                                                                                                            non-filing spouse

2.   Your gross wages, salary, tips, bonuses, overtime, and commissions                      $5,000.00                 $0.00
     (before all payroll deductions).

3.   Alimony and maintenance payments. Do not include payments from a spouse                       $0.00               $0.00
     if Column B is filled in.

4.   All amounts from any source which are regularly paid for household                            $0.00               $0.00
     expenses of you or your dependents, including child support. Include
     regular contributions from an unmarried partner, members of your household,
     your dependents, parents, and roommates. Include regular contributions from
     a spouse only if Column B is not filled in. Do not include payments you listed
     on line 3.




Official Form 122A-1                         Chapter 7 Statement of Your Current Monthly Income                                               page 1
        Case 1:19-bk-13207-MT                                         Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                                       Desc
                                                                      Main Document    Page 69 of 85


Debtor 1        Gal Shavit                                                                                                          Case number (if known)

                                                                                                                                         Column A      Column B
                                                                                                                                         Debtor 1      Debtor 2 or
                                                                                                                                                       non-filing spouse

5.   Net income from operating a business, profession, or farm

                                                              Debtor 1                       Debtor 2

     Gross receipts (before all                                $136,696.91                                $0.00
     deductions)

     Ordinary and necessary operating                     –    $130,560.92               –                $0.00
     expenses
                                                                                                                       Copy
     Net monthly income from a business,                            $6,135.99                             $0.00 here                       $6,135.99            $0.00
     profession, or farm

6.   Net income from rental and other real property

                                                              Debtor 1                       Debtor 2

     Gross receipts (before all                                            $0.00                          $0.00
     deductions)

     Ordinary and necessary operating                     –                $0.00         –                $0.00
     expenses
                                                                                                                       Copy
     Net monthly income from rental or                                     $0.00                          $0.00 here                           $0.00            $0.00
     other real property

7.   Interest, dividends, and royalties                                                                                                        $0.00            $0.00
8.   Unemployment compensation                                                                                                                 $0.00            $0.00
     Do not enter the amount if you contend that the amount received was a
     benefit under the Social Security Act. Instead, list it here: ...............................................

                                                                                                              $0.00
         For you............................................................................................................................

                                                                                                         $0.00
         For your spouse..............................................................................................................

9.   Pension or retirement income. Do not include any amount received that                                                                     $0.00            $0.00
     was a benefit under the Social Security Act. Also, except as stated in the
     next sentence, do not include any compensation, pension, pay, annuity, or
     allowance paid by the United States Government in connection with a
     disability, combat-related injury or disability, or death of a member of the
     uniformed services. If you received any retired pay paid under chapter 61
     of title 10, then include that pay only to extent that it does not exceed the
     amount of retired pay to which you would otherwise be entitled if retired
     under any provision of title 10 other than chapter 61 of that title.

10. Income from all other sources not listed above. Specify the source and
    amount. Do not include any benefits received under the Social Security Act;
    payments received as a victim of a war crime, a crime against humanity, or
    international or domestic terrorism; or compensation, pension, pay, annuity,
    or allowance paid by the United States Government in connection with a
    disability, combat-related injury or disability, or death of a member of the
    uniformed services. If necessary, list other sources on a separate page
    and put the total below.




     Total amounts from separate pages, if any.                                                                                   +                    +

Official Form 122A-1                                             Chapter 7 Statement of Your Current Monthly Income                                                               page 2
Case 1:19-bk-13207-MT   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43   Desc
                        Main Document    Page 70 of 85
         Case 1:19-bk-13207-MT                                        Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                                              Desc
                                                                      Main Document    Page 71 of 85

 Fill in this information to identify your case:                                                                                Check the appropriate box as directed
                                                                                                                                in lines 40 or 42:
 Debtor 1                 Gal                                                                Shavit
                          First Name                        Middle Name                      Last Name                           According to the calculation required by this
                                                                                                                                 Statement:
 Debtor 2
 (Spouse, if filing) First Name                             Middle Name                      Last Name
                                                                                                                                      1. There is no presumption of abuse.
 United States Bankruptcy Court for the: CENTRAL DIST. OF CALIFORNIA
                                                                                                                                      2. There is a presumption of abuse.
 Case number
 (if known)
                                                                                                                                     Check if this is an amended filing




Official Form 122A-2
Chapter 7 Means Test Calculation                                                                                                                                                         04/19

To fill out this form, you will need your completed copy of Chapter 7 Statement of Your Current Monthly Income (Official Form
122A-1).

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being
accurate. If more space is needed, attach a separate sheet to this form. Include the line number to which the additional
information applies. On the top of any additional pages, write your name and case number (if known).


 Part 1:           Determine Your Adjusted Income

1.   Copy your total current monthly income
                                         ...............................................................................................................................
                                                                      Copy line 11 from Official Form 122A-1 here                                                        1.       $11,135.99

2.   Did you fill out Column B in Part 1 of Form 122A-1?

           No. Fill in $0 for the total on line 3.

           Yes. Is your spouse filing with you?

                   No. Go to line 3.

                   Yes. Fill in $0 for the total on line 3.

3.   Adjust your current monthly income by subtracting any part of your spouse's income not used to pay for
     the household expenses of you or your dependents. Follow these steps:

     On line 11, Column B of Form 122A-1, was any amount of the income you reported for your spouse NOT regularly used
     for the household expenses of you or your dependents?

           No. Fill in $0 for the total on line 3.

           Yes. Fill in the information below:

           State each purpose for which the income was used
                                                                                                            Fill in the amount you
           For example, the income is used to pay your spouse's tax
                                                                                                            are subtracting from
           debt or to support people other than you or your
                                                                                                            your spouse's income
           dependents




                                                                                                           +
         Total ........................................................................................................   $0.00 Copy
                                                                                                                                 ........................................
                                                                                                                                         total here                           –        $0.00


4.   Adjust your current monthly income. Subtract the total on line 3 from line 1.                                                                                                $11,135.99




Official Form 122A-2                                                             Chapter 7 Means Test Calculation                                                                        page 1
        Case 1:19-bk-13207-MT                                    Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                                                       Desc
                                                                 Main Document    Page 72 of 85


Debtor 1       Gal Shavit                                                                                                 Case number (if known)

 Part 2:         Calculate Your Deductions from Your Income
The Internal Revenue Service (IRS) issues National and Local Standards for certain expense amounts. Use
these amounts to answer the questions in lines 6-15. To find the IRS standards, go online using the link
specified in the separate instructions for this form. This information may also be available at the bankruptcy
clerk's office.

Deduct the expense amounts set out in lines 6-15 regardless of your actual expense. In later parts of the form, you will
use some of your actual expenses if they are higher than the standards. Do not deduct any amounts that you subtracted
from your spouse's income in line 3 and do not deduct any operating expenses that you subtracted from income in lines 5
and 6 of Form 122A-1.

If your expenses differ from month to month, enter the average expense.

Whenever this part of the form refers to you, it means both you and your spouse if Column B of Form 122A-1 is filled in.

 5.   The number of people used in determining your deductions from income

      Fill in the number of people who could be claimed as exemptions on your federal income tax
      return, plus the number of any additional dependents whom you support. This number may                                                                   3
      be different from the number of people in your household.



 National Standards                 You must use the IRS National Standards to answer the questions in lines 6-7.


 6.   Food, clothing and other items: Using the number of people you entered in line 5 and the IRS National Standards,                                                                 $1,446.00
      fill in the dollar amount for food, clothing, and other items.

 7.   Out-of-pocket health care allowance: Using the number of people you entered in line 5 and the IRS National
      Standards, fill in the dollar amount for out-of-pocket health care. The number of people is split into two categories--
      people who are under 65 and people who are 65 or older--because older people have a higher IRS allowance for
      health care costs. If your actual expenses are higher than this IRS amount, you may deduct the additional amount on
      line 22.

        People who are under 65 years of age

      7a. Out-of-pocket health care allowance per person                                        $55.00

      7b. Number of people who are under 65                                           X                  3

      7c. Subtotal. Multiply line 7a by line 7b.                                              $165.00 Copy here                                 $165.00

        People who are 65 years of age or older

      7d. Out-of-pocket health care allowance per person                                      $114.00

      7e. Number of people who are 65 or older                                        X

      7f.    Subtotal. Multiply line 7d by line 7e.                                               $0.00 Copy here                    +              $0.00
                                                                                                                                                                Copy total
                                                                                                                                                                here
                                                                                                                                              $165.00
      7g. Total. Add lines 7c and 7f................................................................................................................................
                                                                                                                              ................................................. 7g.     $165.00




Official Form 122A-2                                                       Chapter 7 Means Test Calculation                                                                                  page 2
        Case 1:19-bk-13207-MT                    Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                  Desc
                                                 Main Document    Page 73 of 85


Debtor 1     Gal Shavit                                                                      Case number (if known)

 Local Standards             You must use the IRS Local Standards to answer the questions in lines 8-15.

 Based on information from the IRS, the U.S. Trustee Program has divided the IRS Local Standard for housing
 for bankruptcy purposes into two parts:

      Housing and utilities -- Insurance and operating expenses
      Housing and utilities -- Mortgage or rent expenses

 To answer the questions in lines 8-9, use the U.S. Trustee Program chart.
 To find the chart, go online using the link specified in the separate instructions for this form. This chart may also be
 available at the bankruptcy clerk's office.

 8.    Housing and utilities -- Insurance and operating expenses: Using the number of people you entered in line 5,                $640.00
       fill in the dollar amount listed for your county for insurance and operating expenses.

 9.    Housing and utilities -- Mortgage or rent expenses:

       9a. Using the number of people you entered in line 5, fill in the dollar amount listed            $2,155.00
           for your county for mortgage or rent expenses.

       9b. Total average monthly payment for all mortgages and other debts secured by
           your home.

            To calculate the total average monthly payment, add all amounts that are
            contractually due to each secured creditor in the 60 months after you file for
            bankruptcy. Then divide by 60.

             Name of the creditor                                 Average monthly
                                                                  payment

            AmeriHome Mortgage Co.                                  $4,242.90



                                                              +
                                                                                                                   Repeat this
                                                                              Copy                                 amount on
                             Total average monthly payment          $4,242.90 here                 –     $4,242.90 line 33a.

       9c. Net mortgage or rent expense.
                                                                                                                       Copy
            Subtract line 9b (total average monthly payment) from line 9a (mortgage or                        $0.00 here             $0.00
            rent expense). If this amount is less than $0, enter $0.

 10. If you claim that the U.S. Trustee Program's division of the IRS Local Standard for housing is incorrect
     and affects the calculation of your monthly expenses, fill in any additional amount you claim.

       Explain
       why:


 11. Local transportation expenses: Check the number of vehicles for which you claim an ownership or operating expense.
            0. Go to line 14.
            1. Go to line 12.
            2 or more. Go to line 12.

 12. Vehicle operation expense: Using the IRS Local Standards and the number of vehicles for which you claim the                   $546.00
     operating expenses, fill in the Operating Costs that apply for your Census region or metropolitan statistical area.




Official Form 122A-2                                     Chapter 7 Means Test Calculation                                               page 3
       Case 1:19-bk-13207-MT                             Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                              Desc
                                                         Main Document    Page 74 of 85


Debtor 1      Gal Shavit                                                                                     Case number (if known)

 13. Vehicle ownership or lease expense: Using the IRS Local Standards, calculate the net ownership or lease
     expense for each vehicle below. You may not claim the expense if you do not make any loan or lease payments on
     the vehicle. In addition, you may not claim the expense for more than two vehicles.


      Vehicle 1         Describe Vehicle 1:          2018 Jeep Grand Cherokee



                                                                                                                           $508.00
      13a. Ownership or leasing costs using IRS Local Standard. ...........................................................................

      13b. Average monthly payment for all debts secured by Vehicle 1.

            Do not include costs for leased vehicles.

            To calculate the average monthly payment here and on line 13e, add all
            amounts that are contractually due to each secured creditor in the 60 months
            after you filed for bankruptcy. Then divide by 60.


              Name of each creditor for Vehicle 1                            Average monthly
                                                                             payment


            Chrysler Capital Auto Lease Ltd.                                        $85.87

                                                                         +
                                                                                                                                       Repeat this
                                                                                                   Copy                                amount on
                                Total average monthly payment                       $85.87         here                  –      $85.87 line 33b.

                                                                                                                                      Copy net
                                                                                                                                      Vehicle 1
      13c. Net Vehicle 1 ownership or lease expense.                                                                                  expense
           Subtract line 13b from line 13a. If this amount is less than $0, enter $0. ........................                $422.13 here             $422.13

      Vehicle 2         Describe Vehicle 2:          2017 Jeep Grand Cherokee



                                                                                                                           $508.00
      13d. Ownership or leasing costs using IRS Local Standard. ...........................................................................

      13e. Average monthly payment for all debts secured by Vehicle 2. Do not include
           costs for leased vehicles.

              Name of each creditor for Vehicle 2                            Average monthly
                                                                             payment


            Chrysler Capital Auto Lease Ltd.                                       $103.01

                                                                         +
                                                                                                                                      Repeat this
                                                                                                   Copy                               amount on
                                Total average monthly payment                      $103.01         here                  –    $103.01 line 33c.

                                                                                                                                      Copy net
                                                                                                                                      Vehicle 2
      13f. Net Vehicle 2 ownership or lease expense.                                                                                  expense
           Subtract line 13e from 13d. If this amount is less than $0, enter $0.                   ........................   $404.99 here             $404.99

 14. Public transportation expense: If you claimed 0 vehicles in line 11, using the IRS Local Standards, fill in the Public                              $0.00
     Transportation expense allowance regardless of whether you use public transportation.




Official Form 122A-2                                              Chapter 7 Means Test Calculation                                                          page 4
       Case 1:19-bk-13207-MT                    Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                        Desc
                                                Main Document    Page 75 of 85


Debtor 1    Gal Shavit                                                                    Case number (if known)

 15. Additional public transportation expense: If you claimed 1 or more vehicles in line 11 and if you claim that you may                  $0.00
     also deduct a public transportation expense, you may fill in what you believe is the appropriate expense, but you may
     not claim more than the IRS Local Standard for Public Transportation.

 Other Necessary Expenses            In addition to the expense deductions listed above, you are allowed your monthly expenses for the
                                     following IRS categories.

 16. Taxes: The total monthly amount that you will actually owe for federal, state and local taxes, such as income taxes,              $1,250.00
     self-employment taxes, social security taxes, and Medicare taxes. You may include the monthly amount withheld from
     your pay for these taxes. However, if you expect to receive a tax refund, you must divide the expected refund by 12
     and subtract that number from the total monthly amount that is withheld to pay for taxes.

      Do not include real estate, sales, or use taxes.

 17. Involuntary deductions: The total monthly payroll deductions that your job requires, such as retirement contributions,                $0.00
     union dues, and uniform costs.

      Do not include amounts that are not required by your job, such as voluntary 401(k) contributions or payroll savings.


 18. Life insurance: The total monthly premiums that you pay for your own term life insurance. If two married people are                   $0.00
     filing together, include payments that you make for your spouse's term life insurance. Do not include premiums for life
     insurance on your dependents, or a non-filing spouse's life insurance, or for any form of life insurance other than
     term.

 19. Court-ordered payments: The total monthly amount that you pay as required by the order of a court or administrative                   $0.00
     agency, such as spousal or child support payments.

      Do not include payments on past due obligations for spousal or child support. You will list these obligations in line 35.

 20. Education: The total monthly amount that you pay for education that is either required:                                               $0.00
       as a condition for your job, or
       for your physically or mentally challenged dependent child if no public education is available for similar services.

 21. Childcare: The total monthly amount that you pay for childcare, such as babysitting, daycare, nursery, and preschool.                 $0.00
     Do not include payments for any elementary or secondary school education.

 22. Additional health care expenses, excluding insurance costs: The monthly amount that you pay for health care that                    $235.00
     is required for the health and welfare of you or your dependents and that is not reimbursed by insurance or paid by a
     health savings account. Include only the amount that is more than the total entered in line 7.
     Payments for health insurance or health savings accounts should be listed only in line 25.

 23. Optional telephones and telephone services: The total monthly amount that you pay for telecommunication services             +        $0.00
     for you and your dependents, such as pagers, call waiting, caller identification, special long distance, or business cell
     phone service, to the extent necessary for your health and welfare or that of your dependents or for the production
     of income, if it is not reimbursed by your employer.

      Do not include payments for basic home telephone, internet and cell phone service. Do not include self-employment
      expenses, such as those reported on line 5 of Official Form 122A-1, or any amount you previously deducted.

 24. Add all of the expenses allowed under the IRS expense allowances.
     Add lines 6 through 23.                                                                                                           $5,109.12




Official Form 122A-2                                     Chapter 7 Means Test Calculation                                                    page 5
       Case 1:19-bk-13207-MT                     Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                                       Desc
                                                 Main Document    Page 76 of 85


Debtor 1       Gal Shavit                                                               Case number (if known)

 Additional Expense Deductions           These are additional deductions allowed by the Means Test.
                                         Note: Do not include any expense allowances listed in lines 6-24.

 25. Health insurance, disability insurance, and health savings account expenses. The monthly expenses for health
     insurance, disability insurance, and health savings accounts that are reasonably necessary for yourself, your
     spouse, or your dependents.


      Health insurance                                       $1,350.00

      Disability insurance                                        $0.00

      Health savings account                           +          $0.00

      Total                                                  $1,350.00 Copy total here                                                                      $1,350.00
                                                                                                 ...........................................................................


      Do you actually spend this total amount?

              No. How much do you actually spend?

              Yes

 26. Continuing contributions to the care of household or family members. The actual monthly expenses that you                                                    $0.00
     will continue to pay for the reasonable and necessary care and support of an elderly, chronically ill, or disabled
     member of your household or member of your immediate family who is unable to pay for such expenses. These
     expenses may include contributions to an account of a qualified ABLE program. 26 U.S.C. § 529A(b).

 27. Protection against family violence. The reasonably necessary monthly expenses that you incur to maintain the                                                 $0.00
     safety of you and your family under the Family Violence Prevention and Services Act or other federal laws that apply.

      By law, the court must keep the nature of these expenses confidential.

 28. Additional home energy costs. Your home energy costs are included in your insurance and operating expenses
     on line 8.

      If you believe that you have home energy costs that are more than the home energy costs included in expenses on
      line 8, then fill in the excess amount of home energy costs.

      You must give your case trustee documentation of your actual expenses, and you must show that the additional
      amount claimed is reasonable and necessary.

 29. Education expenses for dependent children who are younger than 18. The monthly expenses (not more than                                                       $0.00
     $170.83* per child) that you pay for your dependent children who are younger than 18 years old to attend a private or
     public elementary or secondary school.

      You must give your case trustee documentation of your actual expenses, and you must explain why the amount
      claimed is reasonable and necessary and not already accounted for in lines 6-23.

      * Subject to adjustment on 4/01/22, and every 3 years after that for cases begun on or after the date of adjustment.

 30. Additional food and clothing expense. The monthly amount by which your actual food and clothing expenses are
     higher than the combined food and clothing allowances in the IRS National Standards. That amount cannot be more
     than 5% of the food and clothing allowances in the IRS National Standards.

      To find a chart showing the maximum additional allowance, go online using the link specified in the separate
      instructions for this form. This chart may also be available at the bankruptcy clerk's office.

      You must show that the additional amount claimed is reasonable and necessary.

 31. Continuing charitable contributions. The amount that you will continue to contribute in the form of cash or financial                       +                $0.00
     instruments to a religious or charitable organization. 26 U.S.C. § 170(c)(1)-(2).




Official Form 122A-2                                   Chapter 7 Means Test Calculation                                                                            page 6
       Case 1:19-bk-13207-MT                                      Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                                                                Desc
                                                                  Main Document    Page 77 of 85


Debtor 1      Gal Shavit                                                                                                       Case number (if known)

 32. Add all of the additional expense deductions.
     Add lines 25 though 31.                                                                                                                                                                        $1,350.00

 Deductions for Debt Payment


 33. For debts that are secured by an interest in property that you own, including home mortgages, vehicle
     loans, and other secured debt, fill in lines 33a through 33e.

      To calculate the total average monthly payment, add all amounts that are contractually due to each secured creditor in
      the 60 months after you file for bankruptcy. Then divide by 60.

                                                                                                                                       Average monthly
                                                                                                                                       payment
              Mortgages on your home:

      33a.                                                                                                                                    $4,242.90
              Copy line 9b here............................................................................................................................................................................................

              Loans on your first two vehicles:

      33b.                                                                                                                                        $85.87
              Copy line 13b here............................................................................................................................................................................................

      33c.                                                                                                                                      $103.01
              Copy line 13e here............................................................................................................................................................................................

      33d.    List other secured debts:
      Name of each creditor for                                    Identify property that                       Does payment
      other secured debt                                           secures the debt                             include taxes or
                                                                                                                insurance?

      GM Financial Leasing                                         2020 Chevrolet Equinox                                      No                   $148.87
                                                                                                                               Yes

                                                                                                                               No
                                                                                                                               Yes

                                                                                                                               No
                                                                                                                                        +
                                                                                                                               Yes
                                                                                                                                                                        Copy total
      33e.                                                                                                       $4,580.65
              Total average monthly payment. Add lines 33a through 33d...............................................................                                   here                        $4,580.65

 34. Are any debts that you listed in line 33 secured by your primary residence, a vehicle, or other property
     necessary for your support or the support of your dependents?

             No. Go to line 35.
             Yes. State any amount that you must pay to a creditor, in addition to the
                  payments listed in line 33, to keep possession of your property (called
                  the cure amount). Next, divide by 60 and fill in the information below.

 Name of the creditor                         Identify property that                             Total cure                                 Monthly cure
                                              secures the debt                                   amount                                     amount

                                                                                                                           ÷ 60 =

                                                                                                                           ÷ 60 =
                                                                                                                           ÷ 60 =       +
                                                                                                                                                                        Copy total
                                                                                                                             Total                      $0.00           here                               $0.00




Official Form 122A-2                                                         Chapter 7 Means Test Calculation                                                                                                page 7
        Case 1:19-bk-13207-MT                                    Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                                             Desc
                                                                 Main Document    Page 78 of 85


Debtor 1       Gal Shavit                                                                                                  Case number (if known)

 35. Do you owe any priority claims such as a priority tax, child support, or
     alimony -- that are past due as of the filing date of your bankruptcy case?
     11 U.S.C. § 507.
             No. Go to line 36.
             Yes. Fill in the total amount of all of these priority claims. Do not include
                  current or ongoing priority claims, such as those you listed in line 19.

                                                                                                                               $42,493.00
                      Total amount of all past-due priority claims...................................................................................... ÷ 60 =                 $708.21

 36. Are you eligible to file a case under Chapter 13? 11 U.S.C. § 109(e).
     For more information, go online using the link for Bankruptcy Basics specified in the separate
     instructions for this form. Bankruptcy Basics may also be available at the bankruptcy clerk's office.

             No. Go to line 37.
             Yes. Fill in the following information.

                      Projected monthly plan payment if you were filing under Chapter 13                                                        $1.00
                      Current multiplier for your district as stated on the list issued by the
                      Administrative Office of the United States Courts (for districts in Alabama
                      and North Carolina) or by the Executive Office for United States Trustees
                      (for all other districts).
                                                                                                                                        X              8.2 %
                      To find a list of district multipliers that includes your district, go online using
                      the link specified in the separate instructions for this form. This list may
                      also be available at the bankruptcy clerk's office.

                                                                                                                                                               Copy total
                      Average monthly administrative expense if you were filing under Chapter 13                                                $0.08          here               $0.08

 37. Add all of the deductions for debt payment.
     Add lines 33e through 36.                                                                                                                                                $5,288.94

 Total Deductions from Income

 38. Add all of the allowed deductions.

      Copy line 24, All of the expenses allowed under IRS
                                                                                             $5,109.12
      expense allowances.............................................................................................................

                                                                           $1,350.00
      Copy line 32, All of the additional expense deductions...............................

                                                                   + $5,288.94
      Copy line 37, All of the deductions for debt payment.....................................................

      Total deductions                                                                        $11,748.06              Copy total here                                        $11,748.06


 Part 3:         Determine Whether There Is a Presumption of Abuse
 39. Calculate monthly disposable income for 60 months

      39a.                                                                 $11,135.99
               Copy line 4, adjusted current monthly income...................................

      39b.                                                                    – $11,748.06
               Copy line 38, Total deductions.......................................................................................................
                                                                                                                   Copy
      39c.     Monthly disposable income. 11 U.S.C. § 707(b)(2).                                 ($612.07) here                             ($612.07)
               Subtract line 39b from line 39a.

               For the next 60 months (5 years)...........................................................................................................
                                                                                                                                    x 60

                                                                                                                                                                  Copy
      39d.                                                                                                                  39d. ($36,724.20) here
               Total. Multiply line 39c by 60.....................................................................................................................          ($36,724.20)




Official Form 122A-2                                                       Chapter 7 Means Test Calculation                                                                        page 8
       Case 1:19-bk-13207-MT                             Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43                                                     Desc
                                                         Main Document    Page 79 of 85


Debtor 1      Gal Shavit                                                                                   Case number (if known)

 40. Find out whether there is a presumption of abuse. Check the box that applies:

             The line 39d is less than $8,175*. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
             Go to Part 5.

             The line 39d is more than $13,650*. On the top of page 1 of this form, check box 2, There is a presumption of abuse.
             You may fill out Part 4 if you claim special circumstances. Then go to Part 5.

             The line 39d is at least $8,175*, but not more than $13,650*. Go to line 41.

             * Subject to adjustment on 4/01/22, and every 3 years after that for cases filed on or after the date of adjustment.

 41. 41a.     Fill in the amount of your total nonpriority unsecured debt. If you filled out
              A Summary of Your Assets and Liabilities and Certain Statistical Information Schedules
              (Official Form 106Sum), you may refer to line 3b on that form. .....................................................................

                                                                                                                              x .25
      41b.    25% of your total nonpriority unsecured debt. 11 U.S.C. § 707(b)(2)(A)(i)(I).                                                          Copy
              Multiply line 41a by 0.25.                                                                                                             here

 42. Determine whether the income you have left over after subtracting all allowed deductions
     is enough to pay 25% of your unsecured, nonpriority debt.
     Check the box that applies:

             Line 39d is less than line 41b. On the top of page 1 of this form, check box 1, There is no presumption of abuse.
             Go to Part 5.

             Line 39d is equal to or more than line 41b. On the top of page 1 of this form, check box 2, There is a presumption of abuse.
             You may fill out Part 4 if you claim special circumstances. Then go to Part 5.


 Part 4:        Give Details About Special Circumstances
 43. Do you have any special circumstances that justify additional expenses or adjustments of current monthly income for
     which there is no reasonable alternative? 11 U.S.C. § 707(b)(2)(B).

             No.    Go to Part 5.

             Yes. Fill in the following information. All figures should reflect your average monthly expense or income adjustment
                  for each item. You may include expenses you listed in line 25.

                    You must give a detailed explanation of the special circumstances that make the expenses or income
                    adjustments necessary and reasonable. You must also give your case trustee documentation of your actual
                    expenses or income adjustments.


                      Give a detailed explanation of the special circumstances                                                              Average monthly expense
                                                                                                                                            or income adjustment




Official Form 122A-2                                              Chapter 7 Means Test Calculation                                                                 page 9
Case 1:19-bk-13207-MT   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43   Desc
                        Main Document    Page 80 of 85
Case 1:19-bk-13207-MT   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43   Desc
                        Main Document    Page 81 of 85
Case 1:19-bk-13207-MT   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43   Desc
                        Main Document    Page 82 of 85


                        Amazon Capital Services, Inc.
                        410 Terry Avenue North
                        Seattle, WA 98109



                        Ameri-Home Mortgage Co.
                        POBox 77404
                        Ewing, NJ 08628



                        American Express
                        Box 0001
                        Los Angeles, CA 90096-0001



                        AmeriHome Mortgage Co.
                        POBox 54040
                        Los Angeles, CA 90054-0040



                        AT&T
                        POBox 5014
                        Carol STream, IL    60197-5025



                        BMW Financial Services
                        POBox 78103
                        Phoenix, AZ 85062-8103



                        Cali Gift Ltd.
                        51 Igal Yadin
                        Apt 17
                        Modi'in, Israel    7178512


                        California Franchise Tax Board
                        POBox 942867
                        Sacramento, CA 94267



                        California Franchise Tax Board
                        POBox 2952
                        Sacramento, CA 95812
Case 1:19-bk-13207-MT   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43   Desc
                        Main Document    Page 83 of 85


                        Capital One Bank (USA), N.A.
                        POBox 71083
                        Charlotte, NC 28272-1083



                        Capital One Bank (USA), N.A.
                        POBox 60599
                        City Of Industry, CA 91716-0599



                        Chrysler Capital Auto Lease Ltd.
                        POBox 660647
                        Dallas, TX 75266-0647



                        Citi Cards
                        POBox 78045
                        Phoenix, AZ   85062-8045



                        Citi Cards
                        POBox 6004
                        Sioux Falls, SD   57117-6004



                        Citibank Costco
                        POBox 78019
                        Phoenix, AZ 85062-8019



                        Citibank Costco
                        POBox 6704
                        Sioux Falls, SD   57104-6704



                        CometPro Hardware, LLC
                        5115 Douglas Fir Road
                        Unit A
                        Calabasas, CA 91302


                        e-Bay, Inc.
                        2145 Hamilton Avenue
                        San Jose, CA 95125
Case 1:19-bk-13207-MT   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43   Desc
                        Main Document    Page 84 of 85


                        GM Financial Leasing
                        POBox 183834
                        Arlington, TX 76096-3834



                        Home Resolution Center
                        1976 South La Cienega Boulevard
                        Unit 494
                        Los Angeles, CA 90034


                        Internal Revenue Service
                        POBox 7346
                        Philadelphia, PA 19101-7346



                        Internal Revenue Service
                        Ogden, UT 84201-0039




                        Jeffrey J Hagen
                        4559 San Blas Avenue
                        Woodland Hills, California    91364



                        Law offices-Michael & Associates, PC
                        555 Saint Charles Drive
                        Unit 204
                        Thousand Oaks, CA 91360


                        Law Offices-Stelmach & Stelmach, LLP
                        11630 Chayote Street
                        Unit 3
                        Los Angeles, CA 90049


                        PayPal Working Capital
                        Attention: Executive Escalation
                        POBox 5018
                        Timonium, MD 21094


                        Sale Freaks, Ltd.
                        7 Haleshem Street
                        Petach, Tikva
                        Israel
Case 1:19-bk-13207-MT   Doc 1 Filed 12/27/19 Entered 12/27/19 14:17:43   Desc
                        Main Document    Page 85 of 85


                        Synchrony Bank/Amazon
                        POBox 960013
                        Orlando, FL 32896-0013



                        T-Mobile
                        POBox 742596
                        Cincinnati, OH   45274-2596



                        T-Mobile USA, Inc.
                        12920 S.E. 38th Street
                        Bellevue, WA 98006



                        WebBank
                        6250 Ridgewood Road
                        Saint Cloud, MN 56303



                        Wurth Louis And Company
                        POBox 2253
                        Brea, CA 92822-2253
